REVOLVING CREDIT AGREEMENT
 
This REVOLVING CREDIT AGREEMENT, dated as of April 17, 2015, is entered into by
and among PAGE SIX FUNDING LLC, a Delaware limited liability company (the
“Borrower”), CONSUMER PORTFOLIO SERVICES, INC., a California corporation,
(“CPS”), FORTRESS CREDIT CO LLC (“Fortress”), as Lender, the Administrative
Agent (in such capacity, the “Administrative Agent”) and the Collateral Agent
(in such capacity, the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, the Lenders and Goldman Sachs Bank USA (“Goldman Sachs Bank”)
previously extended a credit facility to the Borrower pursuant to a Revolving
Credit Agreement dated as of December 23, 2010, as amended and restated by an
Amended and Restated Revolving Credit Agreement dated as of March 3, 2013 (as so
amended and restated, the “Prior Credit Agreement”);
 
WHEREAS, the Lenders are willing to extend a credit facility (the “Facility”) to
the Borrower, consisting of up to $100,000,000 aggregate principal amount of
Revolving Commitments, the proceeds of which will be used by the Borrower to (i)
repay amounts due and owing under the Prior Credit Agreement, (ii) acquire
Receivables and (iii) pay fees and expenses related to the foregoing, all
subject to the conditions set forth herein; and
 
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
Lien on all of its assets;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.  
DEFINITIONS AND INTERPRETATION

 
1.1. Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
 
“ACC Receivables” means all automobile receivables owned by ACC Master Holdings
LLC that are serviced by CPS.
 
 “Act” as defined in Section 4.23.
 
“Adjusted LIBOR Rate” means, for any Interest Period and any LIBOR Rate Loan
made or continued during such Interest Period, the per annum rate equal to the
greater of (i) 1.00% per annum and (ii) the rate obtained by dividing  (a)(i)
the rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate
determined by the Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR01 Page) for deposits (for delivery on the first day of such period) for a
one-month period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on the related Interest Rate Reset Date, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) for a one-month
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on the related Interest Rate Reset Date, or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded to the nearest 1/100 of 1%) equal to the offered quotation rate
to first class banks in the London interbank market for deposits by Wells Fargo
Bank, N.A. or any other Lender selected by Administrative Agent (for delivery on
the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan for which the Adjusted
LIBOR Rate is then being determined with maturities equal to a one-month period
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Reset Date by (b) an amount equal to (i) one, minus (ii) the Applicable Reserve
Requirement.
 
“Adjusted Tangible Net Worth” means, with respect to any fiscal quarter, the
total shareholders’ equity of CPS and its consolidated Subsidiaries that, in
accordance with GAAP, is reflected on the consolidated balance sheet of CPS and
its consolidated Subsidiaries as of the end of such fiscal quarter, minus the
amount equal to the net deferred tax assets of CPS and its consolidated
Subsidiaries reflected on such consolidated balance sheet, plus the amount equal
to the net deferred tax assets of CPS and its consolidated Subsidiaries
reflected on the consolidated balance sheet of CPS and its consolidated
Subsidiaries as of December 31, 2014 (which amount is $42,847,000), minus the
aggregate amount of the Servicer’s and its consolidated Subsidiaries’ intangible
assets, including without limitation, goodwill, franchises, licenses, patents,
trademarks, tradenames, copyrights and service marks.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means, with respect to any Person, any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration (whether or not purportedly on behalf of such
Person) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of such Person,
threatened against or affecting such Person or its properties.
 
“Affected Lender” as defined in Section 2.16(b).
 
“Affected Loans” as defined in Section 2.16(b).
 
“Affected Person” as defined in Section 2.17(b)(iii).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of senior management of such
Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 20% or more of the Securities having ordinary voting power for
the election of directors of such Person or (b) to direct or cause the direction
of the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise.
 
“Agent” means each of the Administrative Agent and the Collateral Agent.
 
“Aggregate Amounts Due” as defined in Section 2.15.
 
“Agreement” means this Revolving Credit Agreement, dated as of April 17, 2015,
as it may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
 
“Amortization Effective Date” means the Revolving Maturity Date.
 
“Amortization Election” means a written notice to the Administrative Agent by
the Borrower or CPS of the Borrower’s or CPS’s election to amortize up to
$100,000,000 aggregate principal amount of the Revolving Loans outstanding at
the time of such notice over a two-year period beginning on the Amortization
Effective Date.
 
“Amortization Election Period” means the period beginning on January 17, 2016
and ending on March 17, 2017.
 
“Amortization Period” means the period beginning on the Amortization Effective
Date and ending on the Amortization Maturity Date.
 
“Amortization Maturity Date” means the date that is the second anniversary of
the Amortization Effective Date.
 
“Amortized Loans” means the Revolving Loans that are converted pursuant to an
Amortization Election.
 
“Applicable Margin” is defined in the Fee Letter.
 
“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the Board
of Governors of the Federal Reserve System) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
any other interest rate of a Loan is to be determined, or (ii) any category of
extensions of credit or other assets which include LIBOR Rate Loans.  A LIBOR
Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender.  The rate of interest on LIBOR Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
 
“APR” means, with respect to a Receivable, the annual percentage rate of finance
charges stated in such Receivable; provided that if the annual percentage rate
with respect to such Receivable is reduced as a result of (i) an insolvency
proceeding involving the related Obligor as debtor or (ii) pursuant to the
Service members Civil Relief Act, the APR shall refer to such reduced rate.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Administrative Agent.
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
 
“Average Delinquency Rate” means, with respect to any Vintage Pool and any
Reporting Date, the arithmetic average of the Delinquency Rate for each of the
three (3) Collection Periods immediately preceding the month in which such
Reporting Date occurs.
 
“Average Elapsed Period” means, with respect to any Vintage Pool and any
Reporting Date, the number of months elapsed between (x) the first day of the
second month of the applicable calendar quarter of origination with respect to
such Vintage Pool and (y) the first day of the month in which such Reporting
Date occurs.
 
“Backup Servicer” means Wells Fargo Bank, National Association, or any
independent third party selected by the Administrative Agent, in its reasonable
discretion, to perform monitoring functions with respect to the Receivables.
 
“Backup Servicing Agreement” means that certain Backup Servicing Agreement,
dated as of April 17, 2015, by and among the Backup Servicer, the Servicer and
the Administrative Agent, as may be amended, modified or supplemented from time
to time.
 
“Backup Servicing Fees” as defined in the Backup Servicing Agreement.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) 5%
per annum, (ii) the Prime Rate in effect on such day, and (iii) the Federal
Funds Effective Rate in effect on such day plus ½ of 1%.  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Borrower” as defined in the preamble hereto.
 
“Borrower Call Notice” means a written notice to the Administrative Agent by the
Borrower or CPS of the Borrower’s or CPS’s intent to terminate the Facility
pursuant to Section 2.9.
 
 “Borrowing Base” means, subject to Section 2.21(a), as of any date of
determination, an amount equal to
 
(a) the sum of:
 
(i) the Maximum Advance for such date; plus
 
(ii) the aggregate amount then on deposit in the Collection Account representing
collection of principal paid on Eligible Receivables;
 
minus
 
(b) the amount of any reserves the Administrative Agent may establish from time
to time in its commercially reasonable discretion as necessary or appropriate to
reflect any material and adverse effect on the Administrative Agent’s valuation
of the Receivables (such reserves to be applied thirty (30) days after the
Administrative Agent has delivered written notice thereof to the Borrower);
provided, however, that to the extent that the Administrative Agent establishes
any reserves, such reserves shall not exceed an amount that would effectively
result in the Reference Advance Rate being (x) prior to the first (1st)
anniversary of the Closing Date, less than five (5) percentage points lower than
the then-applicable Reference Advance Rate and (y) after the first (1st)
anniversary of the Closing Date, less than seven (7) percentage points lower
than the then applicable Reference Advance Rate.
 
“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit C, executed by an Authorized Officer of the Borrower and delivered to
the Administrative Agent and the Collateral Agent, which sets forth the
calculation of the Borrowing Base, including a calculation of each component
thereof.
 
“Borrowing Base Deficiency” means the amount (if any) by which the Total
Utilization of Revolving Commitments exceeds the lesser of (a) the Revolving
Commitments then in effect and (b) the Borrowing Base.  For the avoidance of
doubt, a “Borrowing Base Deficiency” shall be deemed to exist at any time
following the occurrence and continuance of an Event of Default, to the extent
that any deficiency balance exists with respect to the Obligations remaining due
and payable by the Borrower.
 
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York, the State of Minnesota,
the State of Texas, or the State of California or is a day on which banking
institutions located in either such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one (1) year after
such date; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.
 
“Change of Control” means, at any time, (i) with respect to the Borrower, CPS
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of the Borrower and (ii) with
respect to CPS or the Servicer, the acquisition by any Person, or two (2) or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of outstanding shares of voting stock of CPS or the
Servicer, as applicable, at any time if after giving effect to such acquisition
such Person or Persons owns fifty percent (50%) or more of such outstanding
voting stock.
 
“Charge-Off Receivable” means any Receivable (or any other automobile receivable
acquired or originated by the Originator) with respect to which the earlier of
any of the following shall have occurred (without duplication): (i) the
Receivable has been liquidated by the Servicer through the sale of the Financed
Vehicle, (ii) the related Obligor has failed to make a Scheduled Receivable
Payment by its due date and such failure continues for one hundred and twenty
(120) days (or, if the related Financed Vehicle has been repossessed, two
hundred and ten (210) days), (iii) ninety (90) days following the repossession
of the related Financed Vehicle by the Servicer, (iv) the related Obligor is
subject to a proceeding under the Bankruptcy Code or other applicable Debtor
Relief Laws and the related Receivable is not a performing Contract, (v) the
related Obligor is deceased, (vi) proceeds have been received which, in the
Servicer’s good faith judgment, constitute the final amounts recoverable in
respect of such Receivable, or (vii) the Servicer has otherwise determined, in
accordance with its Collection Policy, that the related Receivable should be
charged-off.
 
 “Closing Date” means April 17, 2015.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.
 
“Closing Date Material Adverse Change” means a material adverse change in (i)
the business operations, assets, condition (financial or otherwise), liabilities
or prospects of any Credit Party or the Originator, since December 31, 2014;
(ii) the ability of the Borrower to fully and timely perform its material
Obligations under any of the Credit Documents to which it is a party, or the
legality, validity, binding effect, or enforceability against the Borrower of
any such Credit Documents; or (iii) the ability of CPS to fully and timely
perform its material obligations under the Credit Documents to which it is a
party, or the legality, validity, binding effect, or enforceability against CPS
of any such Credit Documents.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to the Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party, as the case may be, as
security for the Obligations.
 
“Collection Account” as defined in the Security Agreement.
 
“Collection Period” means, (i) with respect to the initial Settlement Date, the
period beginning on the Closing Date and ending on the last day of the
immediately preceding calendar month and (ii) with respect to any other
Settlement Date, the immediately preceding calendar month.
 
“Collection Policy” as defined in the Servicing Agreement.
 
“Collections” means all collections on the Receivables, including, without
limitation, all Scheduled Receivable Payments, all non-scheduled payments, all
prepayments, all late fees, all other fees, all insurance proceeds, all
Liquidation Proceeds, all Recoveries, investment earnings, rental payments,
residual proceeds, payments received under any personal guaranty with respect to
a Receivable and all other payments received with respect to the Receivables,
but excluding sales and property tax payments.
 
“Consumer Lender” means a Person that is licensed under applicable law to
originate consumer loans to natural persons resident in one or more of the
United States of America and authorized by CPS to participate in its direct
lending program, and includes the Originator.
 
“Consumer Lender Receivable” means any Receivable originated by the Originator
or acquired by the Originator in the ordinary course of business from a Consumer
Lender unaffiliated with the Originator and that is not a Dealer.


“Contract” means a motor vehicle retail installment sale contract or an
installment promissory note and security agreement, in each case relating to the
sale or refinancing of a Financed Vehicle.


“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Control Agreements” means, collectively, the Lockbox Account Control Agreement
and the Controlled Account Control Agreement.
 
“Controlled Account Bank” means Wells Fargo Bank, National Association, in its
capacity as account bank under the Controlled Account Control Agreement, and its
successors and assigns.
 
“Controlled Account Bank Fee” as defined in the Controlled Account Control
Agreement.
 
“Controlled Account Control Agreement” as defined in the Security Agreement.
 
“CPS” means Consumer Portfolio Services, Inc., a California corporation.
 
“CPS Receivables” means all automobile receivables purchased or originated by
the Originator from time to time, including the Receivables.
 
“CPS Serviced Receivables” means all automobile receivables serviced by CPS from
time to time (whether or not purchased or originated by CPS).
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of (a) this Agreement, the Fee Letter, the Revolving
Loan Notes, if any, the Collateral Documents, the Related Agreements and the
Limited Guaranty and (b) all other documents, instruments or agreements executed
and delivered by a Credit Party for the benefit of any Agent or any Lender in
connection herewith.
 
“Credit Extension” means the making of a Loan.
 
“Credit Party” means the Borrower and CPS.
 
“Credit Score” means the applicable credit score, for each primary Obligor, as
determined by Equifax, Inc. or a comparable credit bureau.
 
“Cumulative Net Loss Rate” means, as of any Reporting Date and with respect to
any Vintage Pool, a rate, expressed as a percentage equal to a fraction, (i) the
numerator of which is  the Cumulative Net Losses with respect to all automobile
receivables acquired or originated by the Originator in the related Vintage Pool
and (ii) the denominator of which is the aggregate principal balance of all
automobile receivables acquired or originated by the Originator in the related
Vintage Pool at the time of origination or acquisition by the Originator;
provided that, if any sale or securitization of receivables by the Originator
occurs on a servicing released basis, the Originator and the Administrative
Agent shall negotiate in good faith to amend the calculation of Cumulative Net
Loss Rate if such sale or securitization results in an inability to calculate
the Cumulative Net Loss Rate because of lack of information upon which to make
such calculation.
 
“Cumulative Net Losses” means, as of any date of determination and with respect
to any Vintage Pool, the aggregate cumulative principal amount of automobile
receivables acquired or originated by the Originator that have become Charge-Off
Receivables during the period beginning on the applicable date of origination
through the end of the Collection Period immediately preceding the month in
which such date of determination occurs, net of all Net Liquidation Proceeds and
Recoveries with respect to such receivables as of the end of the Collection
Period immediately preceding the month in which such date of determination
occurs.
 
“Custodial Agreement” means that certain Custodial and Collateral Agency
Agreement dated as of the date hereof by and among the Borrower, the Servicer,
Custodian, the Collateral Agent and the Administrative Agent, as may be amended,
modified or supplemented from time to time in accordance with the terms thereof.
 
“Custodian” means Wells Fargo Bank, National Association, in its capacity as
custodian under the Custodial Agreement, or any successor thereto acceptable to
the Administrative Agent in its sole discretion.
 
“Custodian Fee” as defined in the Custodial Agreement.
 
“Custodian Fee and Expenses” as defined in the Custodial Agreement.
 
“Dealer” means, with respect to a Receivable, the seller of the related Financed
Vehicle, who originated and assigned such Receivable to the Originator pursuant
to a Dealer Agreement.
 
“Dealer Agreement” means each agreement between a Dealer and the Originator
pursuant to which such Dealer assigned, sold or otherwise conveyed a Receivable
to the Originator.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, readjustment
of debt, marshalling of assets, assignment for the benefit of creditors or
similar debtor relief laws of the United States, any state or any foreign
country from time to time in effect, affecting the rights of creditors generally
or the rights of creditors of banks.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Rate” means the interest rate provided in Section 2.7.
 
“Delinquency Rate” means, with respect to any date of determination and any
Vintage Pool, a rate, expressed as a percentage, equal to a fraction (i) the
numerator of which is the aggregate outstanding principal balance of all CPS
Receivables in such Vintage Pool that are more than 30 days past due as of the
last day of the most recently ended Collection Period and (ii) the denominator
of which is the aggregate outstanding principal balance of all CPS Receivables
in such Vintage Pool as of the last day of the most recently ended Collection
Period; provided that, if any sale or securitization of CPS Receivables by the
Originator occurs on a servicing released basis, the Originator and the
Administrative Agent shall negotiate in good faith to amend the calculation of
Delinquency Rate if such sale or securitization results in an inability to
calculate the Delinquency Rate because of lack of information upon which to make
such calculation.
 
“Delinquent Receivable” means, with respect to any date of determination, an
Eligible Receivable with respect to which the related Obligor is  more than
thirty (30) days but less than or equal to sixty (60) days past due with respect
to 10% or more of a Scheduled Receivable Payment.
 
“Depository Institution” means, collectively, any “depository institution” or
any “subsidiary” of a depository institution, as such terms are defined in the
Federal Deposit Insurance Act of 1950, as amended to date.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Effective Advance Rate” means a fraction (i) the numerator of which is equal to
the Total Utilization of Revolving Commitments and (ii) the denominator of which
is the aggregate principal balance of all Eligible Receivables.
 
“Eligibility Criteria” means the criteria set forth on Appendix C.
 
“Eligible Assignee” means (a) any Lender with Revolving Exposure or any Lender
Affiliate (other than a natural person) of a Lender with Revolving Exposure,
(b) a commercial bank organized under the laws of the United States, or any
state thereof, and having total assets or net worth in excess of $100,000,000,
(c) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of any such country and which has total assets or net
worth in excess of $100,000,000, provided that such bank is acting through a
branch or agency located in the United States, and (d) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Lender Affiliates) total
assets or net worth in excess of $100,000,000; provided, (x) no Credit Party nor
any Affiliate of a Credit Party shall, in any event, be an Eligible Assignee and
(y) no Person owning or controlling any trade debt or Indebtedness of any Credit
Party other than the Obligations or any Capital Stock of any Credit Party (in
each case, unless approved by the Administrative Agent) shall, in any event, be
an Eligible Assignee.
 
“Eligible Dealer” means a Dealer that satisfies the following criteria: (a) the
related Dealer Agreement provides for full recourse to the Dealer in the event
of any fraud or misrepresentation on the part of the Dealer, (b) to the extent
applicable, the Dealer has obtained all applicable Governmental Authorizations,
and (c) the Dealer otherwise qualifies as an “Eligible Dealer” in accordance
with the Originator’s customary policies.
 
“Eligible Obligor” means an Obligor that (a) with respect to an Obligor for any
Receivable other than a Post-Petition Receivable, is not currently in
bankruptcy, (b) is not a party to more than one (1) Contract with the Originator
or any of its Affiliates, (c) is not an employee, or affiliated with any
employee of, the Originator or any of its Affiliates and (d) is domiciled in the
United States (as evidenced by proof of residency).
 
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“Event of Default” means any of the conditions or events set forth in Section
7.1.
 
“Excess Concentration Amounts” means, each of the amounts set forth on Appendix
D hereto, which amounts shall be excluded from the calculation of the aggregate
unpaid principal balance of Eligible Receivables.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended to the date
hereof and from time to time hereafter, and any successor statute.
 
“Facility” as defined in the preamble hereto.
 
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor statutes that are substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any applicable
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
applicable intergovernmental agreements and local implementing regulations and
official guidance with respect to the foregoing.
 
“FATCA Tax” means any Taxes required to be deducted or withheld pursuant to
FATCA.
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the next succeeding Business Day; provided, (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Fortress on such day on such transactions as
determined by the Administrative Agent.
 
“Fee Letter” means the letter agreement, dated as of the date hereof, by and
among the Administrative Agent, the Borrower and CPS.
 
“Fender Receivables” means all automobile receivables owned by CPS Fender
Receivables LLC that are serviced by CPS.
 
“Final Settlement Date” means the Settlement Date occurring immediately after
the Revolving Commitment Termination Date or, if such Settlement Date is the
Revolving Commitment Termination Date, the Revolving Commitment Termination
Date.
 
“Financed Vehicle” means a new or used automobile, van, minivan, sport utility
vehicle or light duty truck, together with all accessions thereto, securing an
Obligor’s indebtedness under a Receivable.
 
“Fiscal Quarter” means, with respect to a particular Fiscal Year, a fiscal
quarter corresponding to such Fiscal Year.
 
“Fiscal Year” means for the Borrower, any consecutive twelve-month period
commencing on the date following the last day of the previous Fiscal Year and
ending on December 31.
 
“Fortress” as defined in the Preamble hereto.
 
“Fortress Affiliate Lender” as defined in Section 9.6(k).
 
“Funding Notice” means a notice substantially in the form of Exhibit A.
 
“Funding Termination Event” means the date on which any two (2) Key Employees
cease to be involved in the day to day operations of the Originator or are
unable to work for three (3) consecutive months and are not replaced by
successors acceptable to the Administrative Agent within sixty (60) days.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Goldman Sachs Bank” as defined in the preamble hereto.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
“Grantor” as defined in the Security Agreement.
 
“Guarantor” means CPS.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Increased-Cost Lender” as defined in Section 2.20.
 
“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (i) due more than six (6) months from the date of
incurrence of the obligation in respect thereof or (ii) evidenced by a note or
similar written instrument; (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (g) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (h) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (i) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (A) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (B) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (A) or (B) of this
clause (i), the primary purpose or intent thereof is as described in clause (h)
above; and (j) all obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, whether entered into for hedging or
speculative purposes.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable,
documented, out-of-pocket fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any reasonable, documented,
out-of-pocket fees or expenses incurred by Indemnitees in enforcing the
indemnification provisions of Section 9.3), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations, on common law or equitable cause or on contract or otherwise)
that may be imposed on, incurred by, or asserted against any such Indemnitee, in
any manner relating to or arising out of this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Limited Guaranty)); provided, however, that “Indemnified
Liabilities” shall not include any liabilities, obligations, losses, damages,
penalties, claims, costs, expenses and disbursements resulting from credit
losses on or diminution in value of Receivables or other Collateral unless such
credit loss or diminution in value was a result of the action or inaction of the
Borrower or the Servicer in contravention of the Credit Documents.
 
“Indemnitee” as defined in Section 9.3(a).
 
“Independent Accountants” means (a) Crowe Horwath LLP or (b) a firm of
independent certified public accountants registered with the Public Company
Accounting Oversight Board and otherwise acceptable to the Administrative Agent.
 
“Independent Manager” means an employee of First Names Structured Services (USA)
LLC, or another natural person meeting the qualifications set forth in Section
6.15 and otherwise acceptable to the Administrative Agent in its sole
discretion.  The initial Independent Manager is Orlando Figueroa.
 
“Ineligible Receivable” means any Receivable (i) with respect to which more than
10% of a Scheduled Receivable Payment is more than sixty (60) days contractually
delinquent as of the end of the immediately preceding Collection Period, or (ii)
that is a Post-Petition Receivable for which the related Obligor is a debtor in
a proceeding under Chapter 7 of the Bankruptcy Code and the Insolvency Event
related to such Post-Petition Receivable has not been discharged pursuant to
Section 727 of the Bankruptcy Code within 180 days of the related Credit Date,
or (iii) the terms of which (excluding any extensions granted in accordance with
the Collection Policy) have been modified, or (iv) that is a Charge-Off
Receivable, or (v) for which the Custodian has not received a Lien Certificate
(as defined in the Custodial Agreement), satisfactory to the Administrative
Agent, within 180 days from the date on which such Receivable was originated.
 
“Insolvency Event” means, with respect to a specified Person, (a) the
institution of a proceeding or the filing of a petition against such Person
seeking the entry of a decree or order for relief by a court having jurisdiction
in the premises in respect of such Person or any substantial part of its
property in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, seeking
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such proceeding or petition, decree or order shall remain unstayed
or undismissed for a period of 60 consecutive days or an order or decree for the
requested relief is earlier entered or issued; or (b) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment of or taking
possession by, a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
 
 “Interest Period” means, (i) with respect to any Revolving Loans and any
Settlement Date, (a) with regard to the first such period, the period commencing
on (and including) the related Credit Date to but excluding such Settlement
Date; and (b) thereafter, the period commencing on the immediately preceding
Settlement Date to but excluding such Settlement Date; provided, no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date, and (ii) with respect to any
Amortized Loans and any Settlement Date, (a) with regard to the first such
period, the period commencing on (and including) the Amortization Effective Date
to but excluding such Settlement Date; and (b) thereafter, the period commencing
on the immediately preceding Settlement Date to but excluding such Settlement
Date; provided, no Interest Period with respect to any portion of the Amortized
Loans shall extend beyond the Amortization Maturity Date.
 
“Interest Rate” means, with respect to (i) any Loan that is a LIBOR Rate Loan
and any Interest Period, the Adjusted LIBOR Rate plus the Applicable Margin for
such Interest Period and (ii) any Loan that is a Base Rate Loan and any Interest
Period, the Base Rate plus the Applicable Margin for such Interest Period.
 
“Interest Rate Election” as defined in Section 2.5(a).
 
“Interest Rate Reset Date” means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the first day of such Interest Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower of, or of a beneficial interest in, any of the Securities of any
other Person; (b) any direct or indirect redemption, retirement, purchase or
other acquisition for value, from any Person, of any Capital Stock of such
Person; and (c) any direct or indirect loan, advance or capital contributions by
the Borrower to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.
 
“Key Employee” means each of Charles Bradley, Jr., Robert Riedl and Chris Terry
or any successor thereto approved by the Administrative Agent in its sole
discretion.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.
 
“Lender Affiliate” means, as applied to any Lender or Agent, any Person directly
or indirectly controlling (including any member of senior management of such
Person), controlled by, or under common control with, such Lender.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the election of directors of such Person or (b) to direct or cause the direction
of the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise.
 
“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate and maturing on the last day of each
Interest Period (unless otherwise continued pursuant to Section 2.6).
 
“LIBOR Unavailability” as defined in Section 2.16(a).
 
“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (b) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
 
“Limited Guaranty” means that certain Guaranty dated as of April 17, 2015 by CPS
in favor of the Administrative Agent, on behalf of the Lenders, as may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.
 
“Liquidation Proceeds” as defined in the Servicing Agreement.
 
“Loan” means each Revolving Loan and each Amortized Loan.
 
“Lockbox” as defined in Section 5.9(a)(i).
 
“Lockbox Account” as defined in the Security Agreement.
 
“Lockbox Account Control Agreement” as defined in the Security Agreement.
 
“Lockbox System” as defined in Section 5.9(a)(i).
 
“LTV” means, with respect to any Receivable, the ratio, at the time of
origination, of (i) the unpaid principal balance of such Receivable to (ii) the
wholesale book value of the related Financed Vehicle as set forth in the Kelly
Blue Book®, the NADA Official Used Car Guide® or the Black Book Wholesale
Average Condition.
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Material Adverse Effect” means, a material adverse effect on (a) the business
operations, assets, condition (financial or otherwise), liabilities or prospects
of a Credit Party, (b) the ability of a Credit Party to fully and timely perform
its obligations under the Credit Documents (including, without limitation, the
Obligations of the Borrower); (c) the legality, validity, binding effect, or
enforceability against a Credit Party of any Credit Document to which it is a
party; or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent, any Lender or any Secured Party under any Credit Document.
 
“Material Contract” means any contract or other arrangement to which a Credit
Party is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
 
“Maximum Advance” means, as of any date of determination, the lesser of (i)
$100,000,000 and (ii) an amount equal to the sum of (x) the applicable Maximum
Advance Rate multiplied by the aggregate unpaid principal balance of the
Eligible Receivables that are not Delinquent Receivables minus any Excess
Concentration Amounts in respect of such Receivables and (y) the applicable
Maximum Advance Rate multiplied by the aggregate unpaid principal balance of the
Eligible Receivables that are Delinquent Receivables minus any Excess
Concentration Amounts in respect of such Receivables.
 
“Maximum Advance Rate” means,
 
(a) if no Event of Default or Tier 1 Trigger Event has occurred and is
continuing,
 
(i) with respect to each Receivable that is an Eligible Receivable and is not a
Delinquent Receivable, the Reference Advance Rate; and
 
(ii) with respect to each Eligible Receivable that is a Delinquent Receivable,
30%;
 
(b) if a Tier 1 Trigger Event has occurred and is continuing,
 
(i) with respect to each Receivable that is an Eligible Receivable and is not a
Delinquent Receivable, 83%; and
 
(ii) with respect to each Eligible Receivable that is a Delinquent Receivable,
0%; and
 
(c) if an Event of Default has occurred and is continuing, 0%.
 
 “Monthly Servicing Report” means that Monthly Servicing Report in the form
attached as Exhibit A to the Servicing Agreement.
 
“Moody’s” means Moody’s Investor Services, Inc., and any successor thereto.
 
“Net Insurance Proceeds” means an amount equal to: (a) any Cash payments or
proceeds received by the Borrower under any casualty, business interruption or
“key man” insurance policies in respect of any covered loss thereunder, minus
(b) any actual and reasonable costs incurred by the Borrower in connection with
the adjustment or settlement of any claims of the Borrower in respect thereof.
 
“Net Liquidation Proceeds” as defined in the Servicing Agreement.
 
“Non-Consenting Lender” as defined in Section 2.20.
 
“Obligations” means all obligations of every nature of the Borrower from time to
time owed to the Agents (including former Agents), the Lenders or any of them,
under any Credit Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to the
Borrower, would have accrued on any Obligation, whether or not a claim is
allowed against the Borrower for such interest in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise.
 
“Obligor” means, with respect to a Receivable, the purchaser or co-purchasers of
the related Financed Vehicle or any other Person who owes or may be liable for
payments under such Receivable.
 
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
“Originator” means CPS.
 
“Page Eight Credit Agreement” means that certain Credit Agreement, dated as of
May 11, 2012, entered into among Page Eight Funding LLC, the Originator and the
lenders party thereto, as the same may be amended, restated or otherwise
modified from time to time.
 
 “Permitted Expenses”  means the reasonable costs and expenses incurred by the
Administrative Agent (and its agents or professional advisors) in connection
with the preparation, administration, amendment and due diligence of this
Agreement and the other Credit Documents and, which costs and expenses the
Borrower shall reimburse to the Administrative Agent, or shall pay or cause to
be paid.  “Permitted Expenses” shall include, without limitation, the expenses
set forth in Sections 5.4, 5.5, 5.12 and 9.2 hereof.
 
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth:
 
(i) obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;
 
(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 365
days of any bank, the short-term debt obligations of which are rated A-1+ (or
the equivalent) by each of the Rating Agencies and, if it has a term in excess
of three (3) months, the long-term debt obligations of which are rated AAA (or
the equivalent) by each of the Moody’s and S&P;
 
(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);
 
(iv) investments in money market funds (including those owned or managed by the
Controlled Account Bank) rated in the highest investment category by each of the
Moody’s and S&P; and
 
(v) such other investments as to which the Administrative Agent consents.
 
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Rating Agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one (1) year; (iii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment.  Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index.  No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity.  All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
(3) months from the date of their purchase or (y) the Business Day preceding the
day before the date the amounts invested in those investments are required to be
applied hereunder.
 
All such Permitted Investments may be purchased by or through the Controlled
Account Bank or any of its affiliates.
 
“Permitted Liens” means:
 
(i)           Liens imposed by law for taxes, assessments or other governmental
charges payable by the Borrower that are not yet due or are being contested in
compliance with Section 5.3;
 
(ii) Liens arising in favor of the applicable financial institution under the
Lockbox Account Control Agreement or the Controlled Account Control Agreement;
and
 
(iii) Liens on Financed Vehicles that are junior in right to the Lien of the
Borrower, or that are possessory liens (such as for storage or repair), tax
liens (such as property taxes or registration fees), or statutory enforcement
liens (such as for parking tickets).
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Post-Petition Receivable” means a Receivable, the Obligor of which, at the time
of application is a debtor in a Federal, State or other bankruptcy, insolvency
or similar proceeding, provided that a Receivable shall no longer be considered
a Post-Petition Receivable upon the related Obligor receiving a discharge in the
related proceeding.
 
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s 30 largest banks), as in effect
from time to time.
 
“Prior Credit Agreement” as defined in the preamble hereto.
 
“Principal Office” means, for the Administrative Agent, 1345 Avenue of the
Americas, 46th Floor, New York, New York 10105 (or such other location in the
United States of America as the Administrative Agent may from time to time
designate in writing to the Borrower and each Lender).
 
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Commitment, Revolving Loans or Amortized Loans
of any Lender, the percentage obtained by dividing (i) the Revolving Exposure of
that Lender, by (ii) the aggregate Revolving Exposure of all Lenders.
 
“Protective Advances” as defined in Section 2.1(c).
 
“Purchase Agreement” means that certain Receivables Purchase Agreement dated as
of April 17, 2015, by and among the Originator and the Borrower, as may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.
 
“Purposeful Event of Default” means any Event of Default which is deliberately
or purposefully caused by an action or inaction of Borrower or CPS.
 
“Rating Agencies” means each of Moody’s and S&P.
 
“Receivable” means each non-cancelable, unconditional, fixed-rate Contract
secured by a first priority, perfected security interest in a Financed Vehicle
that was originated or acquired by the Originator, sold by the Originator to the
Borrower.
 
“Receivable File” as defined in the Custodial Agreement.
 
“Receivable Repurchase Event” means (i) with respect to any Receivable, the
failure of such Receivable to satisfy the Eligibility Criteria at the time of
its pledge under the Security Agreement, (ii) any required repurchase of a
Receivable pursuant to Section 3.2 of the Purchase Agreement or (iii) any
required repurchase of a Post-Petition Receivable pursuant to Section 5.14.
 
“Receivable Repurchase Price” means, with respect to any Receivable and any date
of determination, the principal balance of such Receivable, plus all accrued and
unpaid interest on the unpaid principal balance of such Receivable at the
applicable Interest Rate through the date on which such Receivable is
repurchased.
 
“Receivable Transfer Repurchase Price” means, with respect to any Receivable and
any date of determination, the product of (x) the unpaid principal balance of
such Receivable, and (y) the Maximum Advance Rate applicable to such Receivable
at such date of determination, plus (z) all accrued and unpaid interest on the
unpaid principal balance of such Receivable at the applicable Interest Rate
through the date on which such Receivable is repurchased.
 
“Recoveries” means, with respect to a Receivable that is a Charge-Off
Receivable, the monies collected from whatever source during any Collection
Period following the Collection Period in which such Receivable became a
Charge-Off Receivable, net of any amounts required by law to be remitted to the
Obligor.
 
“Reference Advance Rate” means a maximum of 88%, or such lesser amount as may at
any time equal to (A) the Adjusted Net Rated Advance Rate (as defined in the
Page Eight Credit Agreement) if the Adjusted Net Rated Advance Rate has
decreased as a result of a Ratings Requirement Bring-Down (as defined in the
Page Eight Credit Agreement), or (B) if the Page Eight Credit Agreement shall
have terminated, the corresponding “BBB” advance rate set forth in any
replacement Warehouse Facility rated by S&P.  At any time there is no
replacement Warehouse Facility rated by S&P, the Reference Advance Rate shall be
adjusted from time to time by reducing the Reference Advance Rate by the same
percentage point reduction as the percentage point reduction, if any, reflected
in the “BBB” tranche initial advance rate for the most recent S&P rated
securitization sponsored by the Originator compared to the “BBB” tranche initial
advance rate for the previous S&P rated securitization sponsored by the
Originator.  For example, a “BBB” tranche initial advance rate which falls from
90% in the Originator’s previous S&P rated securitization to 85% in the
Originator’s most recent S&P rated securitization would result in a reduction of
five (5) percentage points in the Reference Advance Rate (e.g,. from 88% to
83%).  For the avoidance of doubt, the “BBB” tranche initial advance rate for
CPS ART 2014-D was 89.50%.
 
“Register” as defined in Section 2.4(a).
 
“Related Agreements” means, collectively, the Purchase Agreement, the Servicing
Agreement, the Custodial Agreement, the Backup Servicing Agreement.
 
“Replacement Lender” as defined in Section 2.20.
 
“Replacement Person” as defined in Section 2.17(b)(iii).
 
“Reporting Date” means the tenth (10th) calendar day of each month (or if such
day is not a Business Day, the immediately succeeding Business Day).
 
“Requisite Lenders” means one (1) or more Lenders having or holding Revolving
Exposure and representing more than 50% of the aggregate Revolving Exposure of
all Lenders.
 
“Revolving Availability” means, as of any date of determination, the difference
of (i) the lesser of (a) the Revolving Commitments and (b) the Borrowing Base,
minus (ii) the Total Utilization of Revolving Commitments.
 
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Revolving Commitments is $100,000,000.
 
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earliest to occur of (a) the
Revolving Maturity Date, (b) the date on which a Funding Termination Event
occurs, (c) the Amortization Effective Date and (d) the date of the termination
of the Revolving Commitments pursuant to Section 7.1.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the Revolving Commitment Termination Date, that
Lender’s Revolving Commitment (subject, in the case of Fortress and any Fortress
Affiliate Lender, to the terms of clause (y) of the fourth proviso to Section
9.6(k), to the extent applicable); and (b) after the Revolving Commitment
Termination Date, the aggregate outstanding principal amount of the Revolving
Loans and Amortized Loans of such Lender.
 
“Revolving Loan” as defined in Section 2.1.
 
“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
 
“Revolving Maturity Date” means April 17, 2017.
 
“S&P” means Standard & Poor’s Ratings Services, Inc., a Standard & Poor’s
Financial Services, LLC business, and any successor thereto.
 
“Scheduled Receivable Payment” means, for any Collection Period and for any
Receivable, the amount indicated in such Receivable as required to be paid by
the Obligor in such Collection Period.  If after the Closing Date the Obligor’s
obligation under such Receivable with respect to a Collection Period has been
modified so as to differ from the amount specified in such Receivable as a
result of (i) the order of a court in an insolvency proceeding involving the
Obligor, (ii) pursuant to the Servicemembers Civil Relief Act or (iii)
modifications or extensions of the Receivable permitted by the Credit Documents
and the Servicing Agreement, the Scheduled Receivable Payment with respect to
such Collection Period shall refer to the Obligor’s payment obligation with
respect to such Collection Period as so modified.
 
“Secured Party” as defined in the Security Agreement.
 
“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
 
“Security Agreement” means the Security Agreement, dated as of April 17, 2015,
by and between the Borrower and the Collateral Agent on behalf of the Secured
Parties, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
 
“Servicer” means, initially CPS, subject to removal pursuant to the terms of the
Servicing Agreement, and thereafter shall mean the Backup Servicer, or any
successor servicer appointed pursuant to the Servicing Agreement.
 
“Servicer Default” as defined in the Servicing Agreement.
 
“Servicing Agreement” means that certain Servicing Agreement dated as of the
date hereof, by and among the Borrower, the Servicer and the Administrative
Agent, as the same may be amended, modified or supplemented from time to time in
accordance with the terms thereof.
 
“Servicing Fee” as defined in the Servicing Agreement.
 
“Servicing Fee Rate” as defined in the Servicing Agreement.
 
“Settlement Date” means (a) the fifteenth (15th) calendar day of each month (or
if such day is not a Business Day, the immediately succeeding Business Day)
beginning in the month of March 2015, (b) the Revolving Maturity Date and (c)
the Amortization Maturity Date.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of CPS or the Borrower, as the case may be, substantially in the form of
Exhibit E-2.
 
“Solvent” means, with respect the Borrower or CPS, that as of the date of
determination, both (a) (i) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (ii) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (iii) such entity has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such entity is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee or deduction or withholding in respect thereof of any similar nature and
whatever called, imposed by a Governmental Authority, on whomsoever and wherever
imposed, levied, collected, withheld or assessed; provided, “Tax on the overall
net income” of a Person shall be construed as a reference to a Tax imposed by
the jurisdiction in which that Person is organized, has its principal office or
applicable lending office or which is imposed as a result of a present or former
connection between such Lender and the jurisdiction imposing such Tax (other
than connections arising from such Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any
Revolving Commitment, Loan or Credit Document), and shall include any backup or
other withholding tax that shall be eligible to be credited against any such
Tax.
 
“Terminated Lender” as defined in Section 2.20.
 
“Tier 1 Performance Trigger” means the breach of any of the collateral
performance tests set forth on Appendix E hereto.
 
“Tier 1 Trigger Event” means an uncured breach of a Tier 1 Performance Trigger;
provided, that once a Tier 1 Performance Trigger has been breached, such Tier 1
Performance Trigger shall be deemed to be “uncured” until such time as such Tier
1 Performance Trigger has been cured for three (3) consecutive months.
 
“Tier 2 Performance Trigger” means the breach of any of the collateral
performance tests set forth on Appendix F hereto.
 
“Total Utilization of Revolving Commitments” means, as of any date of
determination, an amount equal to the aggregate principal amount of all
outstanding Revolving Loans.
 
“Transaction Costs” means the fees, costs and expenses payable by CPS or the
Borrower on or before the Closing Date in connection with the transactions
contemplated by the Credit Documents, to the extent approved in writing by the
Administrative Agent.
 
“Transfer of Servicing Percentage” means, with respect to the transfer of
servicing rights with respect to CPS Serviced Receivables, at any time and in a
single transaction, the aggregate outstanding principal balance of CPS Serviced
Receivables with respect to which servicing rights have been transferred from
CPS to another party at such time, expressed as a percentage of all CPS Serviced
Receivables serviced by CPS immediately prior to such time.
 
“Trust Receipt” as defined in the Custodial Agreement.
 
 “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Underwriting Policies” means the credit policies and practices and underwriting
guidelines of the Originator in effect as of the date hereof and attached hereto
as Exhibit F, as such guidelines may be amended from time to time.
 
“Upfront Fee” as defined in the Fee Letter.
 
“Vintage Pool” means, as of any date of determination occurring after the
Closing Date, each of the 12 pools of automobile receivables originated, or
acquired by the Originator during each of the 12 calendar quarters immediately
preceding such date of determination.  For the avoidance of doubt, no Vintage
Pool will include any automobile receivables (i) originated or acquired by the
Originator more than three years prior to such date of determination, or (ii)
acquired by the Originator in connection with a “bulk” portfolio acquisition.
 
“Warehouse Facility” means any financing facility entered into by CPS, directly
or indirectly (acting through a special purpose entity or otherwise indirectly),
which is then in effect.
 
1.2. Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing CPS’ audited financial statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower, CPS or the Lenders shall so request, the
Administrative Agent, the Lenders, CPS and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) CPS and the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
 
1.3. Interpretation, etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or
matter.  The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless the context requires
otherwise or otherwise specified in any applicable Credit Document, (a)
reference to any Person include that Person’s successors and assignees, (b) any
definition of or reference to any Credit Document, agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements,
or modifications set forth herein or therein), and (c) any reference to any law
or regulation herein shall refer to such law or regulation as amended, modified
or supplemented from time to time.
 
SECTION 2.  
LOANS

 
2.1. Loans.
 
(a) Revolving Commitments.  During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees from time to time
to make loans to the Borrower (each a “Revolving Loan” and collectively, the
“Revolving Loans”) in an aggregate amount up to but not exceeding its Revolving
Commitment; provided, that after giving effect to the making of any Revolving
Loans in no event shall the Total Utilization of Revolving Commitments exceed
the lesser of (i) the Revolving Commitments then in effect and (ii) the
Borrowing Base.  Amounts borrowed pursuant to this Section 2.1(a) may be repaid
and reborrowed during the Revolving Commitment Period.  The Revolving Commitment
shall expire on the Revolving Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Commitments shall be paid in full no later than such date.
 
(b) Borrowing Mechanics for Revolving Loans.
 
(i) Revolving Loans shall be in an aggregate minimum amount of $500,000.
 
(ii) Whenever the Borrower desires that the Lenders make Revolving Loans, the
Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice together with a Borrowing Base Certificate no later
than 1:00 p.m. (New York City time) at least two (2) Business Days in advance of
the proposed Credit Date.  Each such Funding Notice shall be delivered
reflecting sufficient Revolving Availability for the requested Revolving Loans.
 
(iii) Notice of receipt of each Funding Notice and Borrowing Base Certificate in
respect of Revolving Loans, together with the amount of each Lender’s Pro Rata
Share thereof, if any, together with the applicable Interest Rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with reasonable promptness, but not later than 2:00 p.m. (New York City time) on
the same day as the Administrative Agent’s receipt of such Funding Notice from
the Borrower (provided the Administrative Agent shall have received such notice
from the Borrower by 1:00 p.m. (New York City time)).
 
(iv) Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver by the Administrative Agent of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from the Lenders to be
credited to the account of the Borrower at the Administrative Agent’s Principal
Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.
 
(v) Unless otherwise permitted by the Administrative Agent in its sole and
absolute discretion and subject to an administration fee of $2,500 per Revolving
Loan, no more than two (2) Revolving Loans shall be made per calendar week.
 
(c) Protective Advances.  Subject to the limitations set forth below and in the
proviso to the first sentence of Section 2.1(a), and whether or not an Event of
Default or a Default shall have occurred and be continuing, the Administrative
Agent is authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole good faith discretion, to make Revolving Loans to
the Borrower on behalf of the Lenders, which the Administrative Agent, in its
sole discretion, deems necessary (i) to preserve or protect the Collateral, or
any portion thereof, (ii) to enhance the likelihood of, or maximize the amount
of, repayment of the Revolving Loans and other Obligations, or (iii) to pay any
other amount chargeable to or required to be paid by the Borrower pursuant to
the terms of this Agreement and the other Credit Documents, including, without
limitation, payments of principal, interest, fees and reimbursable expenses (any
of such Revolving Loans are herein referred to as “Protective
Advances”).  Notwithstanding anything to the contrary set forth herein, in no
event shall the aggregate amount of Protective Advances made by the
Administrative Agent pursuant to this Section 2.1(c) exceed
$5,000,000.  Protective Advances may be made even if the conditions precedent
set forth in Section 3 have not been satisfied.  The Protective Advances shall
be secured by the Collateral and shall constitute Obligations.  The Borrower
shall pay the unpaid principal amount and all unpaid and accrued interest of
each Protective Advance on the earlier of the Revolving Commitment Termination
Date and within two (2) Business Days following demand for payment by the
Administrative Agent.  All Protective Advances shall be Base Rate Loans.
 
(d) Amortized Loans.  During the Amortization Period, subject to the terms and
conditions hereof, each Revolving Loan converted to an Amortized Loan pursuant
to an Amortization Election shall remain outstanding until such Amortized Loan
is repaid in accordance with the terms of this Agreement.  Amortized Loans that
are repaid pursuant to the terms of this Agreement may not be reborrowed.  All
Amortized Loans and all other amounts owed hereunder shall amortize in
accordance with Section 2.11 and shall be paid in full no later than the
Amortization Maturity Date.
 
(e) Mechanics For Amortized Loans.
 
(i) Revolving Loans may be converted to Amortized Loans pursuant to an
Amortization Election; provided that, only one Amortization Election may be made
during the term of this Agreement.  Such conversion of Revolving Loans to
Amortized Loans shall be effective as of the Amortization Effective Date.  In
the event of an Amortization Election, the Borrower shall deliver to the
Administrative Agent a fully executed Interest Rate Election concurrently with
Borrower’s or CPS’s delivery of the Amortization Election.  The amount of any
Revolving Loans that are not converted to Amortized Loans pursuant to an
Amortization Election will remain Revolving Loans and must be repaid on or prior
to the Revolving Maturity Date pursuant to the terms of this Agreement.
 
(ii) The Borrower or CPS may only make an Amortization Election during the
Amortization Election Period and only so long as no Default, Event of Default or
Tier 1 Trigger Event has occurred and is continuing.  If no Amortization
Election is made on or prior to March 17, 2017, then all Loans shall remain
Revolving Loans and be repaid by the Borrower on or prior to the Revolving
Maturity Date pursuant to the terms of this Agreement.
 
2.2. Pro Rata Shares; Availability of Funds.
 
(a) Pro Rata Shares.  All Revolving Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a
Revolving Loan requested hereunder or purchase a participation required hereby
nor shall any Revolving Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Revolving Loan requested hereunder or purchase a participation required
hereby.
 
(b) Availability of Funds.  Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Revolving Loan requested on such Credit Date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such Credit Date and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on such Credit Date.  If such corresponding amount is not
in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent, at
the Federal Funds Effective Rate for three (3) Business Days and thereafter at
the Base Rate.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall pay such corresponding
amount to the Administrative Agent together with interest thereon within one (1)
Business Day of demand for payment by the Administrative Agent, for each day
from such Credit Date until the date such amount is paid to the Administrative
Agent, at the rate payable hereunder for Base Rate Loans.  Nothing in this
Section 2.2(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Revolving Commitments hereunder or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
 
2.3. Use of Proceeds»
 
.  The proceeds of the Revolving Loans, if any, made on the Closing Date shall
be applied by the Borrower to finance the acquisition of Eligible Receivables
from the Originator and to pay Transaction Costs. The proceeds of the Revolving
Loans made after the Closing Date shall be applied by the Borrower to finance
the acquisition of Eligible Receivables from the Originator pursuant to the
Purchase Agreement, to pay distributions on its Capital Stock to CPS and to pay
ongoing operating expenses of the Borrower.  No portion of the proceeds of any
Credit Extension shall be used in any manner that causes such Credit Extension
or the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.
 
2.4. Register; Notes.
 
(a) Register.  The Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of the Lenders and the
Revolving Commitments, Revolving Loans and Amortized Loans from time to time
(the “Register”).  The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Administrative Agent.  The Administrative Agent
shall record in the Register the Revolving Commitments, the Revolving Loans and
the Amortized Loans, and each repayment or prepayment in respect of the
principal amount (and stated interest) of the Loans, and any such recordation
shall be conclusive and binding on the Borrower and each Lender, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect the Revolving Commitments or the Borrower’s
Obligations in respect of any Loan.  The Borrower hereby designates the entity
serving as Administrative Agent to serve as the Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.4, and the
Borrower hereby agrees that, to the extent such entity serves in such capacity,
the entity serving as Administrative Agent and its officers, directors,
employees, agents and affiliates shall constitute “Indemnitees.”
 
(b) Revolving Loan Notes.  If so requested by any Lender prior to the Closing
Date, or upon two (2) Business Days prior written notice at any time after the
Closing Date, the Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 9.6) on the Closing Date (or, if such notice
is delivered after the Closing Date, promptly after the Borrower’s receipt of
such notice) a Revolving Loan Note or Revolving Loan Notes, as so requested, to
evidence the Revolving Loan.
 
2.5. Interest on Loans.
 
(a) Except as otherwise set forth herein, each Revolving Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) as follows: (i) if a Base Rate
Loan, at the Base Rate plus the Applicable Margin; or (ii) if a LIBOR Rate Loan,
at the Adjusted LIBOR Rate plus the Applicable Margin.  Borrower shall indicate
in the applicable Funding Notice whether a Revolving Loan shall be a Base Rate
Loan or a LIBOR Rate Loan.  Except as otherwise set forth herein, each Amortized
Loan shall bear interest on the unpaid principal amount thereof from the
Amortization Effective Date through repayment (whether by acceleration or
otherwise) as follows: (i) if a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or (ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus
the Applicable Margin.  On or prior to the Amortization Effective Date, the
Borrower transmit a written election (an “Interest Rate Election”) stating
whether each Amortized Loan shall be a Base Rate Loan or a LIBOR Rate Loan.
 
(b) Interest payable pursuant to Section 2.5(a) shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues.  In computing interest on any Revolving Loan,
the related Credit Date or the first day of an Interest Period applicable to
such Revolving Loan shall be included, and the date of payment of such Revolving
Loan or the expiration date of an Interest Period applicable to such Revolving
Loan shall be excluded; provided, if a Revolving Loan is repaid on the same day
on which it is made, one (1) day’s interest shall be paid on that Revolving
Loan.  In computing interest on any Amortized Loan, the related Amortization
Effective Date or the first day of an Interest Period applicable to such
Amortized Loan shall be included, and the date of payment of such Amortized Loan
or the expiration date of an Interest Period applicable to such Amortized Loan
shall be excluded.
 
(c) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears on (i) each Settlement Date applicable to that Loan; (ii) with
respect to any prepayment in whole or in part of such Loan, whether voluntary or
mandatory, the Settlement Date immediately following such prepayment in an
amount equal to the interest accrued and unpaid on the amount so prepaid to the
date of prepayment; and (iii) at maturity.
 
2.6. Continuation.  Subject to Section 2.16 and so long as no Default or Event
of Default shall have occurred and be continuing, upon the expiration of any
Interest Period applicable to any LIBOR Rate Loan, such LIBOR Rate Loan shall
automatically continue for an additional Interest Period at the Adjusted LIBOR
Rate calculated as of the most recent Interest Rate Reset Date.
 
2.7. Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable Debtor Relief Laws) payable in accordance with the provisions of
Section 2.11 or 2.13, as the case may be, at a rate that is 2% per annum in
excess of the Interest Rate otherwise payable hereunder with respect to the
applicable Loans until no Event of Default is then continuing.  Payment or
acceptance of the increased rates of interest provided for in this Section 2.7
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender.
 
2.8. Fees.  The Borrower and CPS agree, jointly and severally, to pay each of
the fees referred to in the Fee Letter.
 
2.9. Call Protection.
 
(a) The Facility shall not be terminated prior to the first (1st) anniversary of
the Closing Date.
 
(b) If the Borrower or CPS intend to terminate the Facility after the first
(1st) anniversary of the Closing Date but prior to the Revolving Maturity Date,
the Borrower or CPS must deliver a Borrower Call Notice to the Administrative
Agent at least twenty (20) days prior to the date on which the Borrower or CPS
intends to effect such termination.  Within ten (10) Business Days after receipt
of such Borrower Call Notice, the Administrative Agent shall accept such
termination by the Borrower or CPS, in which case the Borrower shall pay to the
Lenders, on the date of such termination, a fee equal to the product of (x) 2%
and (y) the aggregate amount of the Revolving Commitments as of such termination
date.
 
2.10. Mandatory Prepayments.
 
(a) Borrowing Base Deficiency.  The Borrower shall prepay the Revolving Loans
within one (1) Business Day of the earlier of (a) an Authorized Officer of the
Borrower becoming aware that a Borrowing Base Deficiency exists and (b) receipt
by the Borrower of notice from the Administrative Agent that a Borrowing Base
Deficiency exists, in each case in an amount equal to such Borrowing Base
Deficiency, which shall be applied to prepay the Revolving Loans.
 
(b) Insurance Proceeds.  No later than the first Business Day following the date
of receipt by the Borrower, or Collateral Agent as loss payee, of any Net
Insurance Proceeds, the Borrower shall prepay the Loans in an aggregate amount
equal to such Net Insurance Proceeds.
 
(c) Issuance of Equity Securities.  On the date of receipt by the Borrower of
any Cash proceeds from the issuance of any Capital Stock of the Borrower other
than (a) issuances of Capital Stock of the Borrower to CPS or (b) for purposes
approved in writing by the Administrative Agent, the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
 
(d) Issuance of Debt.  On the date of receipt by the Borrower of any Cash
proceeds from the incurrence of any Indebtedness of the Borrower (other than
with respect to any Indebtedness permitted to be incurred pursuant to Section
6.1), the Borrower shall prepay the Loans in an aggregate amount equal to 100%
of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.
 
(e) Transfer of Receivables. Upon a purchase of Receivables by the Originator,
the Borrower shall prepay the Loans in an amount equal to the aggregate
Receivable Transfer Repurchase Price with respect to those Receivables.
 
(f) Tax Refunds.  On the date of receipt by the Borrower of any tax refunds, the
Borrower shall prepay the Loans in the amount of such tax refunds.
 
(g) Receivables Repurchase Events.  Upon the occurrence of a Receivables
Repurchase Event: (a) the Borrower shall cause the Originator to repurchase each
affected Receivable at a price equal to the Receivable Repurchase Price and (b)
the Borrower shall prepay the Loans in an amount equal to the Receivable
Repurchase Price with respect to the related Receivable(s).
 
(h) Prepayment Certificate.  Concurrently with any prepayment of the Loans
pursuant to clauses (a)-(g) of this Section 2.10, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds.
 
2.11. Payments During Event of Default, Following a Funding Termination or
During an Amortization Period .  Upon the occurrence and during the continuance
of an Event of Default or a Funding Termination Event and at all times during
the Amortization Period, on each Settlement Date (a) all payments made hereunder
and under the other Credit Documents (including in respect of proceeds from any
Collateral) and (b) all amounts on deposit in the Collection Account and any
income and gains from investment of funds in the Collection Account that accrued
during the immediately preceding Collection Period shall be applied by the
Controlled Account Bank at the written direction of the Collateral Agent as
follows:
 
(a) First, to the payment of, and in the same priority as, items (a) through (d)
and (f) in Section 2.13 below;
 
(b) Second, to the Administrative Agent, for the ratable benefit of the Lenders,
to reduce the outstanding principal balance on the Loans to zero; and
 
(c) Third, to the Borrower, any remaining amounts.
 
2.12. Collection Account and Amounts.
 
(a) On or prior to the date hereof, the Borrower shall cause to be established
and maintained, (i) a securities account at the Controlled Account Bank in the
name of the Borrower designated as the Collection Account as to which the
Collateral Agent for the benefit of the Lenders has control over such account
within the meaning of Section 9-106 of the UCC pursuant to the Controlled
Account Control Agreement, and (ii)  deposit account at the Lockbox Account Bank
in the name of the Borrower designated as the Lockbox Account as to which the
Collateral Agent has control over such account for the benefit of the Lenders
within the meaning of Section 9-104(a)(2) of the UCC pursuant to the Lockbox
Account Control Agreement.
 
(b) So long as no Event of Default has occurred and shall be continuing, the
Borrower or the Servicer shall be permitted to direct the investment of the
funds from time to time held in the Collection Account in Permitted Investments
and to sell or liquidate such Permitted Investments and reinvest proceeds from
such sale or liquidation in other Permitted Investments (but none of the
Collateral Agent, the Administrative Agent, or the Lenders shall have liability
whatsoever in respect of any failure by the Controlled Account Bank to do so),
with all such proceeds and reinvestments to be held in the Collection Account;
provided, however, that the maturity of the Permitted Investments on deposit in
the Collection Account shall be no later than the Business Day immediately
preceding the date on which such funds are required to be withdrawn therefrom
pursuant to this Agreement; and, provided further, that the Borrower shall remit
into the Collection Account an amount equal to any losses realized on Permitted
Investments contained therein.  No Permitted Investment shall be liquidated at a
loss at the direction of the Borrower except to the extent necessary to make a
required payment as described herein. All income and gains from the investment
of funds in the Collection Account shall be retained in the Collection Account
from which they were derived, until the next Settlement Date, at which time such
income and gains shall be applied in accordance with Section 2.11 or Section
2.13, as the case may be.  As between the Borrower and the Collateral Agent, the
Borrower shall treat all income, gains and losses from the investment of amounts
in the Collection Account as its income or loss for federal, state and local
income tax purposes.
 
(c) The Control Agreements will provide that all funds in the Lockbox will be
swept daily into the Collection Account.
 
2.13. Application of Collections.  To the extent no Event of Default or Funding
Termination Event has occurred and is continuing and no Amortization Period has
begun, the Collateral Agent will instruct the Controlled Account Bank (or will
instruct the Servicer to instruct the Controlled Account Bank pursuant to the
Servicing Agreement), on each Settlement Date, to transfer collected funds held
by the Controlled Account Bank in the Collection Account, in the following
amounts and priority in accordance with the Monthly Servicing Report:
 
(a) on a pari passu basis, (1) to the Custodian, the Custodian Fees and Expenses
accrued and unpaid as of the last day of the preceding month and any other
amounts (including, but not limited to, indemnification amounts) payable to the
Custodian in its capacity as Custodian pursuant to this Agreement or the
Custodial Agreement, (2) to the extent not paid in accordance with the Backup
Servicing Agreement, to the Backup Servicer, the Backup Servicing Fees and
reimbursable expenses (including, without limitation, any transition costs) of
the Backup Servicer accrued and unpaid as of the last day of the preceding month
and any other amounts (including, but not limited to, indemnification amounts)
payable to the Backup Servicer pursuant to this Agreement or the Backup
Servicing Agreement, and (3) to the Controlled Account Bank, the Controlled
Account Bank Fees accrued and unpaid as of the last day of the preceding month
and any other amounts (including, but not limited to, indemnification amounts)
payable to the Controlled Account Bank pursuant to this Agreement or the Control
Agreements; provided, however, that cumulative expenses and indemnity payments
payable to the Custodian, the Backup Servicer and the Controlled Account Bank in
the aggregate pursuant to this clause (a), but excluding amounts paid to the
Backup Servicer in respect of transition expenses, shall be limited, prior to
the occurrence and continuance of an Event of Default, to $75,000 per annum;
provided, further, that the amount of transition expenses distributed to the
Backup Servicer during the term of this Agreement pursuant to this clause (a)
shall in no case exceed $100,000 in the aggregate;
 
(b) to the Servicer, any unpaid Servicing Fees;
 
(c) to the Administrative Agent, to pay any costs or fees due to the
Administrative Agent and the Collateral Agent;
 
(d) to the Administrative Agent, for the ratable benefit of the Lenders, to pay
any accrued but unpaid interest, fees and expenses in connection with this
Agreement and any other Credit Document;
 
(e) to the Administrative Agent, for the ratable benefit of the Lenders, any
amounts necessary to reduce the Borrowing Base Deficiency, if any, to zero;
 
(f) on a pari passu basis, (1) to the Custodian, any amounts payable to the
Custodian in its capacity as Custodian pursuant to this Agreement or the
Custodial Agreement to the extent unpaid by the Borrower, (2) to the Backup
Servicer, any amounts payable to the Backup Servicer pursuant to this Agreement
or the Backup Servicing Agreement to the extent unpaid by the Borrower, and (3)
to the Controlled Account Bank, any amounts payable to the Controlled Account
Bank pursuant to this Agreement or the Control Agreements to the extent unpaid
by the Borrower hereunder; and
 
(g) prior to the Revolving Maturity Date, and provided that no Borrowing Base
Deficiency would occur after giving effect to such distribution, to the Borrower
for its own account.
 
2.14. General Provisions Regarding Payments.
 
(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent, for the account of the
Lenders, not later than 3:00 p.m. (New York City time) on the date due via wire
transfer of immediately available funds to account number 4451036852 maintained
by the Administrative Agent with Bank of America (Account Name:  DB50 LP
2015/BOFAUS3N; ABA No. 026-009-593) in New York City (or at such other location
or bank account within the City and State of New York as may be designated by
the Administrative Agent from time to time); funds received by the
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Borrower on the next Business Day (except to the extent such
delay in payment results solely from the Controlled Account Bank’s failure to
distribute funds on deposit in the Collection Account and available for
distribution as of 3:00 p.m. on such Business Day in accordance with Section
2.11 or 2.13).
 
(b) All payments in respect of the principal amount of any Loan (other than
voluntary or mandatory prepayments of any Loan as provided in Section 2.5(c))
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid.
 
(c) The Administrative Agent shall promptly distribute to each Lender at such
address or via wire transfer as such Lender shall indicate in writing, such
Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due with respect
thereto, including, without limitation, all fees payable with respect thereto,
to the extent received by the Administrative Agent.
 
(d) Notwithstanding the foregoing provisions hereof, if any Affected Lender
makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate Loans, the
Administrative Agent shall give effect thereto in apportioning payments received
thereafter.
 
(e) Subject to the proviso set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.
 
(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent or any of its Affiliates in
order to cause timely payment to be made to the Administrative Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).
 
(g) The Administrative Agent shall give prompt telephonic notice to the Borrower
and each Lender (confirmed in writing) if any payment is not made in conformity
with this Section 2.14.  Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the Default Rate determined pursuant
to Section 2.7 (if applicable) from the date such amount was due and payable
until the date such amount is paid in full.
 
2.15. Ratable Sharing.  The Lenders hereby agree among themselves that, except
as otherwise provided in the Credit Documents, with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in their
proportions of Aggregate Amounts Due; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.  The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by the Borrower
to that holder with respect thereto as fully as if that holder were owed the
amount of the participation held by that holder.
 
2.16. Making or Maintaining LIBOR Rate Loans.
 
(a) Inability to Determine Applicable Interest Rate.  In the event that the
Administrative Agent shall have reasonably determined in good faith (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Reset Date with respect to any LIBOR Rate Loans,
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such LIBOR Rate Loans on the basis provided for in the definition of Adjusted
LIBOR Rate (“LIBOR Unavailability”), the Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and each Lender of such determination, whereupon (i) no Loans may be
made as LIBOR Rate Loans until such time as the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (ii) the Borrower shall have the right to rescind any Funding
Notice or Interest Rate Election previously given by the Borrower with respect
to the Loans in respect of which such determination was made by giving notice
(by telefacsimile or by telephone confirmed in writing) to the Administrative
Agent of such rescission on the date on which the Administrative Agent gives
notice of its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to the Lenders), (iii) all
then-existing Loans shall convert automatically to Base Rate Loans at the end of
the then-applicable Interest Period if such circumstances still exist at such
time and (iv) any subsequent borrowings shall be made as Base Rate Loans until
such circumstances no longer exist.  At such time as the Administrative Agent
shall notify the Borrower and the Lenders that any period of LIBOR
Unavailability has ended, on the first day of the Interest Period next following
such determination, all Base Rate Loans carried by the Lenders as a consequence
of this Section 2.16(a) shall automatically convert to LIBOR Rate Loans having
an initial Interest Period commencing on the first day of such Interest Period.
 
(b) Illegality or Impracticability of LIBOR Rate Loans.  In the event that on
any date any Lender shall have reasonably determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making or maintaining of its LIBOR Rate Loans (i)
has become unlawful after the date hereof as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender).  Thereafter (1) the
obligation of the Affected Lender to make Loans as LIBOR Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender at such
time as the circumstances giving rise to such notice no longer exist, (2) to the
extent such determination by the Affected Lender relates to a LIBOR Rate Loan
then being requested by the Borrower pursuant to a Funding Notice or Interest
Rate Election, the Affected Lender shall make such Loan (or continue such Loan)
as a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding LIBOR Rate Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or Interest Rate
Election, the Borrower shall have the option, notwithstanding anything to the
contrary in Section 2.1(b)(ii), to rescind such Funding Notice or Interest Rate
Election as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to the Administrative Agent of such rescission on the date
on which the Affected Lender gives notice of its determination as described
above (which notice of rescission the Administrative Agent shall promptly
transmit to each Lender).  Except as provided in the immediately preceding
sentence, nothing in this Section 2.16(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as LIBOR Rate
Loans in accordance with the terms hereof.
 
(c) Compensation for Breakage or Non-Commencement of Interest Periods.  The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender would
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any LIBOR Rate Loan does not occur on a date specified therefor in a Funding
Notice or Interest Rate Election; (ii) if any prepayment or other principal
payment of any of its LIBOR Rate Loans occurs on any day other than the last day
of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise) or on the Revolving Maturity
Date or the Amortization Maturity Date; or (iii) if any prepayment of any of its
LIBOR Rate Loans is not made on any date specified in a notice of prepayment
given by the Borrower.
 
(d) Booking of LIBOR Rate Loans.  Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.
 
2.17. Increased Costs; Capital Adequacy.
 
(a) Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.18 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any “Tax on the
overall net income” of such Lender or any Taxes that are the subject of Section
2.18) with respect to this Agreement or any of the other Credit Documents or any
of its obligations hereunder or thereunder or any payments to such Lender (or
its applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements); or (iii) imposes any other condition (other than with respect to
a Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the London interbank market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrower shall pay to such Lender within
ten (10) Business Days of receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
in its sole discretion shall determine) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.17(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.
 
(b) Capital Adequacy Adjustment.  In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or participations therein or
other obligations hereunder with respect to the Loans to a level below that
which such Lender or such controlling corporation could have achieved but for
such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within ten
(10) Business Days after receipt by the Borrower from such Lender of the
statement referred to in the next sentence, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Lender under this Section 2.17(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
 
(c) Borrower Rights.  If any Lender demands payment with respect to amounts owed
under Section 2.17(a) or (b), the Borrower shall have the right, if no Default
or Event of Default has occurred and is then continuing, within ninety (90) days
after receipt of such demand, to remove such Lender (the “Affected Person”) and
to designate another lender (the “Replacement Person”) reasonably acceptable to
the Administrative Agent to purchase the Affected Person’s outstanding Loans and
to assume the Affected Person’s obligations under this Agreement; provided that
increased costs incurred by such Lender prior to the date of its replacement
shall have been paid as provided herein.  The Affected Person agrees to sell to
the Replacement Person its outstanding Loans (at par, with accrued interest
through the date of purchase, in immediately available funds) and to delegate to
the Replacement Person its obligations to the Borrower under this
Agreement.  Upon such sale and delegation by the Affected Person and the
purchase and assumption by the Replacement Person, and compliance with the
provisions of Section 9.6 hereof, the Affected Person shall cease to be a Lender
hereunder and the Replacement Person shall become a Lender under this
Agreement.  Each Affected Person shall continue to be entitled to receive from
the Borrower its share of interest, fees, costs and other sums which have not
been assigned by the Affected Person to the Replacement Person.
 
2.18. Taxes; Withholding, etc.
 
(a) Payments to Be Free and Clear.  All sums payable by each Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.
 
(b) Withholding of Taxes.  If a Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party in respect of interest paid or payable by
the Borrower to the Administrative Agent or any Lender under any of the Credit
Documents: (i) the Borrower shall notify the Administrative Agent as soon as
practicable of any such requirement or any change in any such requirement as
soon as the Borrower becomes aware of it; (ii) the Borrower shall pay any such
Tax before the date on which penalties attach thereto, such payment to be made
(if the liability to pay is imposed on any Credit Party) for its own account or
(if that liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender; (iii) subject to the final clause of this subparagraph (b) and further
subject to subparagraph (c), the sum payable by any Credit Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days (or as soon as practicable thereafter) after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty (30) days (or as soon as practicable thereafter)
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, the Borrower shall use commercially reasonable efforts to deliver
to the Administrative Agent evidence satisfactory to the other affected parties
of such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority; provided, no such additional amount shall be
required to be paid to any Lender under clause (iii) above (and in the case of
any payment required under clause (ii) above, such payment shall be treated as a
payment under the Credit Documents to the Borrower, the Administrative Agent or
the Lender(s) as the case may be) except to the extent that any change after the
date hereof  in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof, in respect of
payments to such Lender.
 
(c) The Borrower shall not be required to pay any additional amounts to any
Lender in respect of United States federal withholding taxes pursuant to Section
2.18(b) above if the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with the provisions of Section
2.18(d) and (e) hereof.  In the event the Borrower has actual knowledge that it
is required to, or there arises, in the Borrower’s reasonable opinion, a
substantial likelihood that the Borrower will be required to, pay an increased
amount or otherwise indemnify such Lender for or on account of any Taxes
pursuant to Section 2.18(b), the Borrower shall promptly notify such Lender of
the nature of such Taxes and shall furnish such information to such Lender as it
may reasonably request.  In the event the Borrower provides the notice described
in the previous sentence, such Lender shall consult with the Borrower in good
faith to determine what action may be required to avoid or reduce such Taxes and
shall use reasonable efforts to avoid or reduce such Taxes, provided that no
action shall be required to be taken that would be disadvantageous to such
Lender and would result in material increased cost to such Lender.
 
(d) Prior to the first payment to a Lender under this Agreement, such Lender
shall deliver to the Administrative Agent and the Borrower (i) two duly
completed copies of United States Internal Revenue Service Form W-8BEN, W-8BEN-E
or Form W-8ECI (or applicable successor form and any related forms as may from
time to time be adopted to document a claim to which such form relates), (ii) a
duly completed copy of United States Internal Revenue Service Form W-9 (or
applicable successor form and any related forms as may from time to time be
adopted to document a claim to which such form relates).  Such Lender shall
certify that (x) in the case of any form provided pursuant to clause (i) of the
preceding sentence it is entitled to receive payments hereunder without
deduction or withholding of any United States federal income taxes and FATCA
Taxes and (y) in the case of any form provided pursuant to clause (ii) of the
preceding sentence it is entitled to receive payments hereunder without
deduction or withholding of any United States federal backup withholding
taxes.  Such Lender also agrees to deliver further copies of said Form W-8BEN,
W-8BEN-E, W-8ECI or W-9 (or applicable successor form and any related forms as
may from time to time be adopted to document a claim to which such form
relates), and any related certification as described in the preceding sentence,
as the case may be, (i) on or before the date that any such form previously
provided expires or becomes obsolete, (ii) after the occurrence of any event
requiring a change in the most recent form previously provided unless a change
in a treaty, law or regulation has occurred prior to the date on which delivery
would otherwise be required that renders all such forms inapplicable or that
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and (iii) upon reasonable
request of the Administrative Agent or the Borrower.
 
(e) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment under FATCA, if any.  Solely
for purposes of this paragraph (e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
 
2.19. Obligation to Mitigate.
 
(a) Each Lender agrees that, as promptly as practicable after the officer of
such Lender responsible for administering its Loans becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.16, 2.17 or 2.18, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use commercially reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such
Lender may deem reasonable if, as a result thereof, the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.16, 2.17 or 2.18 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Revolving Commitments or Loans through such other office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments or Loans or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.19 unless the Borrower agrees to pay all
reasonable, documented, out-of-pocket incremental expenses incurred by such
Lender as a result of utilizing such other office as described above.  A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.19 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.
 
(b) If the Administrative Agent or any Lender determines, in its sole and
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to Section 2.17 or Section 2.18, it shall pay
to the Borrower an amount equal to such refund, as determined in good faith by
the Administrative Agent or such Lender in its sole and reasonable discretion
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under Section 2.18 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
governmental authority.  This subsection shall not be construed to require the
Administrative Agent or such Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
 
2.20. Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.16, 2.17(c) or 2.18, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five (5) Business Days after the Borrower’s request for such
withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 9.5(b), the consent of the Administrative Agent and the
Requisite Lenders shall have been obtained but the consent of one (1) or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender or Non-Consenting Lender (the “Terminated Lender”), the Administrative
Agent (y) shall, if requested by the Borrower in writing, which notice shall
identify a Replacement Lender (as defined below) and (z) may (but in the case of
an Increased-Cost Lender, only after receiving written request from the Borrower
to remove such Increased-Cost Lender), in each case, by giving written notice to
the Borrower and any Terminated Lender of the Borrower’s or the Administrative
Agent’s election to do so, instruct such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Commitments, if any, in full to one (1) or more Eligible Assignees
designated by the Borrower or the Administrative Agent, as the case may be,
(each a “Replacement Lender”) in accordance with, and subject to the provisions
of, Section 9.6 and such Terminated Lender shall pay any fees payable thereunder
in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to such Terminated Lender an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
such Terminated Lender; (2) on the date of such assignment, the Borrower shall
pay any amounts payable to such Terminated Lender pursuant to Section 2.17(c) or
2.18; and (3) in the event such Terminated Lender is a Non-Consenting Lender,
each Replacement Lender shall consent, at the time of such assignment, to each
matter in respect of which such Terminated Lender was a Non-Consenting
Lender.  Upon the prepayment of all amounts owing to any Terminated Lender and
the termination of such Terminated Lender’s Revolving Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.
 
2.21. Determination of Borrowing Base.  The Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent and the Eligibility Criteria.
 
SECTION 3.  
CONDITIONS PRECEDENT

 
3.1. Closing Date.  The obligation of the Administrative Agent and the
Collateral Agent to enter into this Agreement are subject to the satisfaction,
or waiver in accordance with Section 9.5, of the following conditions on or
before the Closing Date:
 
(a) Credit Documents.  The Administrative Agent shall have received copies of
each Credit Document originally executed and delivered by each applicable Credit
Party.
 
(b) Organizational Documents; Incumbency.  The Administrative Agent shall have
received copies of (i) each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the board of directors, board of managers or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation,
each dated a recent date prior to the Closing Date; and (v) such other documents
as the Administrative Agent may reasonably request.
 
(c) Consummation of Transactions Contemplated by Related Agreements. The
Administrative Agent shall have received a fully executed or conformed copy of
each Related Agreement and any documents executed in connection therewith.  Each
Related Agreement shall be in full force and effect, shall include terms and
provisions reasonably satisfactory to the Administrative Agent and no provision
thereof shall have been modified or waived in any respect determined by the
Administrative Agent to be material, in each case without the consent of the
Administrative Agent.
 
(d) Reserved.
 
(e) Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the
Administrative Agent.  All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
 
(f) Collateral.  In order to create in favor of the Collateral Agent, for the
benefit of Secured Parties, a valid, perfected first priority Lien in the
Collateral and in the Capital Stock of the Borrower, the Collateral Agent shall
have received:
 
(i) evidence satisfactory to the Administrative Agent of the compliance by each
of the Originator and the Borrower of their obligations under the Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit accounts as provided therein);
 
(ii) the results of a recent search of all effective UCC financing statements
(or equivalent filings) made with respect to any personal or mixed property of
the Originator in California and the Borrower in Delaware together with copies
of all such filings disclosed by such search, which shall be provided by CPS;
 
(iii) UCC termination statements (or similar documents) duly approved by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search with respect to the Collateral;
 
(iv) evidence that the Originator and the Borrower shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by the Collateral Agent or the Administrative Agent;
 
(v) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of the Collateral Agent in such Collateral and such other
matters governed by the laws of each jurisdiction in which the Borrower or the
Collateral is located as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent; and
 
(vi) evidence that any Indebtedness, including, without limitation, the Prior
Credit Agreement (other than the Obligations hereunder), secured by the
Collateral has been paid in full.
 
(g) Financial Statements; Forecasts.  The Administrative Agent shall have
received from CPS (i) any historical financial information regarding the Credit
Parties requested by the Administrative Agent, (ii) any financial projections
with respect to the Credit Parties requested by the Administrative Agent and
(iii) any other financial information regarding the Credit Parties as the
Administrative Agent, in its sole discretion, may request.
 
(h) Reserved.
 
(i) Opinions of Counsel to Credit Parties.  The Administrative Agent shall have
received originally executed copies of the favorable written opinions of Alston
& Bird LLC, counsel for CPS and the Borrower, and internal counsel for CPS and
the Borrower, and as to such matters as the Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent and its counsel (and CPS and
the Borrower hereby instruct counsel for CPS and the Borrower to deliver such
opinions to the Agents and the Lenders).
 
(j) Upfront Fee.  CPS shall have paid to each Lender, pro rata based on their
Revolving Commitments, the Upfront Fee pursuant to the Fee Letter.
 
(k) Solvency Certificates.  On the Closing Date, the Administrative Agent shall
have received Solvency Certificates from the Borrower and CPS dated as of the
Closing Date and addressed to the Administrative Agent and Lenders,
substantially in the form of Exhibit E-2, attesting that before and after giving
effect to the consummation of the transactions contemplated by the Credit
Documents, each of the Borrower and CPS, as the case may be, is Solvent.
 
(l) Closing Date Certificates.  Each of CPS and the Borrower shall have
delivered to the Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto.
 
(m) No Litigation.  There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents, or that could reasonably be expected to have a Material Adverse
Effect, except has been previously disclosed in writing to the Administrative
Agent or in CPS’ public reports filed under the Exchange Act, provided that CPS
has notified the Administrative Agent of such filing.
 
(n) No Closing Date Material Adverse Change.  A Closing Date Material Adverse
Change shall not have occurred.
 
(o) No New Information.  The Administrative Agent shall not have become aware,
since December 31, 2014, of any new information or other matters not previously
disclosed to the Administrative Agent relating to the Borrower, CPS or its
Subsidiaries or the transactions contemplated herein which the Administrative
Agent, in its reasonable judgment, deems inconsistent in a material and adverse
manner with the information or other matters previously disclosed to the
Administrative Agent relating to the Borrower, CPS or its Subsidiaries.
 
(p) Delivery of Receivable Files to Custodian; Trust Receipt.  In accordance
with the terms of the Custodial Agreement, the Borrower shall have delivered, or
caused to be delivered, to the Custodian, the related Receivable File and the
Administrative Agent has received a Trust Receipt from the Custodian, which
Trust Receipt is acceptable to the Administrative Agent in its sole discretion.
 
(q) Reserved.
 
(r) Borrowing Base Confirmation.  The Administrative Agent shall have received a
Borrowing Base Certificate evidencing that there is sufficient Revolving
Availability with respect to the initial Credit Extension requested by the
Borrower.
 
(s) Reserved.
 
(t) Reserved.
 
(u) Reserved.
 
(v) Reserved.
 
3.2. Conditions to Each Credit Extension.
 
(a) Conditions Precedent.  The obligation of each Lender to make any Loan, on
any Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 9.5, of the following conditions precedent:
 
(i) (a) with respect to Revolving Loans, the Administrative Agent shall have
received a fully executed and delivered Funding Notice together with a Borrowing
Base Certificate two (2) Business Days prior to such Credit Date, evidencing
sufficient Revolving Availability with respect to the requested Revolving Loan
together with a schedule of Receivables listing the Receivables to be pledged in
connection with the Revolving Loan, such schedule to (1) be in an electronic
file format reasonably satisfactory to the Administrative Agent, and (2) set
forth the information required and requested by the Administrative Agent  and
the Custodian to value and administer the Receivables described therein,
including, without limitation, the information with respect to each related
Contract required to calculate the Excess Concentration Amount and
identification of each such Contract by (I) the account number; (II) Obligor
name and (III) the outstanding principal balance of the Receivable evidenced by
such Contract as of the Credit Date related to such Revolving Loan, and (b) with
respect to Amortized Loans, the Administrative Agent shall have received a fully
executed and delivered Interest Rate Election on or prior to such Credit Date;
 
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments as of such Credit Date shall not exceed the
lesser of (A) the Revolving Commitments then in effect and (B) the Borrowing
Base;
 
(iii) as of such Credit Date, the representations and warranties made by each of
the Credit Parties contained herein and in the other Credit Documents shall be
true and correct in all material respects on and as of that Credit Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;
 
(iv) as of such Credit Date, after giving effect to such Loan, no event shall
have occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default;
 
(v) as of such Credit Date, the Collateral Agent shall have received
satisfactory evidence of the valid transfer of the Eligible Receivables
comprising the Borrowing Base to the Borrower; and
 
(vi) in accordance with the terms of the Custodial Agreement, the Borrower has
delivered, or caused to be delivered, to the Custodian, the related Receivable
File and the Administrative Agent has received a Trust Receipt from the
Custodian, which Trust Receipt is acceptable to the Administrative Agent in its
sole discretion.
 
Any Agent shall be entitled, but not obligated to, request and receive, prior to
the making of any Credit Extension, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the good faith judgment of such Agent such request is warranted
under the circumstances.
 
(b) Funding Notices and Interest Rate Elections.  Any Funding Notice or Interest
Rate Election shall be executed by an Authorized Officer of the Borrower and
delivered to the Administrative Agent.  In lieu of delivering a Funding Notice
or Interest Rate Election, the Borrower may give the Administrative Agent
telephonic notice by the required time of any proposed borrowing; provided each
such notice shall be promptly confirmed in writing by delivery of the applicable
Funding Notice and Borrowing Base Certificate (or Interest Rate Election, as
applicable) to the Administrative Agent on or before the applicable Credit
Date.  Neither the Administrative Agent nor any Lender shall incur any liability
to the Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
Authorized Officer of the Borrower.
 
SECTION 4.  
REPRESENTATIONS AND WARRANTIES

 
In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, each of the Borrower and CPS
(with respect to itself) represents and warrants, to each Agent and each Lender,
on the Closing Date and on each Credit Date, that the following statements are
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated by the Credit Documents):
 
4.1. Organization; Requisite Power and Authority; Qualification; Other
Names.  Each of the Borrower and CPS (a) is duly organized or formed, validly
existing and in good standing under the laws of the State of its organization,
(b) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party, and to carry out the
transactions contemplated thereby and fulfill its Obligations thereunder, (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.  The Borrower does not operate or do business under any
assumed, trade or fictitious name.  The Borrower has no Subsidiaries.
 
4.2. Capital Stock and Ownership.   CPS owns all of the outstanding and issued
Capital Stock of the Borrower.  The Capital Stock of the Borrower has been duly
authorized and validly issued and is fully paid and non-assessable.  There is no
existing option, warrant, call, right, commitment or other agreement to which
the Borrower is a party requiring, and there is no Capital Stock of the Borrower
outstanding which upon conversion or exchange would require, the issuance by the
Borrower of Capital Stock of the Borrower or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, Capital
Stock of the Borrower.
 
4.3. Due Authorization.  The execution, delivery and performance of the Credit
Documents to which each Credit Party is a party have been duly authorized by all
necessary action on the part of such Credit Party.
 
4.4. No Conflict.  The execution, delivery and performance by each Credit Party
of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a) (i)
violate any provision of any law or any governmental rule or regulation
applicable to such Credit Party, (ii) violate any of the Organizational
Documents of such Credit Party, or (iii) violate any order, judgment or decree
of any court or other agency of government binding on such Credit Party;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of such Credit
Party, except as could not reasonably be expected to result in a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of such Credit Party (other than any Liens
created under any of the Credit Documents in favor of the Collateral Agent, on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of such Credit Party, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to the Administrative Agent.
 
4.5. Governmental Consents.  The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date.
 
4.6. Binding Obligation.  Each Credit Document to which each Credit Party is a
party has been duly executed and delivered by such Credit Party and is the
legally valid and binding obligation of such Credit Party and is in full force
and effect, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
4.7. Receivables.  Each Receivable is a bona fide existing payment obligation of
a Obligor, owed to the Borrower without defenses, disputes, offsets,
counterclaims, or rights of return or cancellation.  Each Receivable that is
identified by the Borrower as an Eligible Receivable on a Borrowing Base
Certificate or Funding Notice, or by the Servicer on a Monthly Servicing Report,
satisfies the Eligibility Criteria.  No Depository Institution assisted in the
origination of any Receivable and at no time has any Receivable been owned,
purchased, or serviced by a Depository Institution.
 
4.8. No Adverse Selection.
 
(a) The Receivables sold or transferred by the Originator to the Borrower are of
no lesser quality than (i) the CPS Receivables considered as a whole or (ii) the
CPS Receivables pledged under any other financing facility under which CPS is a
borrower, either directly or indirectly (acting through a special purpose
borrowing entity, or otherwise indirectly), in each case, as of the time of that
transfer, and no selection procedures adverse to the Borrower or the Lenders
have been used (i) in selecting any Receivable from all other similar CPS
Receivables or (ii) in allocating CPS Receivables among any financing facility
under which CPS is a borrower.
 
4.9. No Material Adverse Effect.  Since December 31, 2014, no event,
circumstance or change has occurred that has caused or evidences, either
individually or in the aggregate, a Material Adverse Effect.
 
4.10. Adverse Proceedings, etc.  There are no Adverse Proceedings pending,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  No Credit Party is (a) in violation of any applicable
laws that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
4.11. Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
tax returns and reports of the Borrower required to be filed have been timely
filed, and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon the Borrower and upon its
properties, assets, income, businesses and franchises which are due and payable
have been paid before any charge may be added thereto for nonpayment
thereof.  The Borrower knows of no proposed tax assessment against it which is
not being actively contested by the Borrower in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.
 
4.12. Title to Assets.  The Borrower has good and valid title to all of its
assets reflected in the most recent financial statements delivered pursuant to
Section 5.11.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens, other than Permitted Liens.
 
4.13. No Indebtedness.  The Borrower does not have any Indebtedness, other than
Indebtedness incurred under (or contemplated by) the terms of this Agreement,
the other Credit Documents or otherwise permitted hereunder.
 
4.14. No Defaults.  Other than the defaults set forth on Schedule 1 hereto, no
Credit Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and to each Credit Party’s knowledge no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where, (a) such defaults have been waived, or (b) individually
or in the aggregate, the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.
 
4.15. Governmental Regulation.  The Borrower is not subject to regulation under
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  The
Borrower is not a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
 
4.16. Margin Stock.  The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans made to the Borrower will be used directly or
indirectly to purchase or carry any such Margin Stock, for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, to extend credit to others for the purpose of purchasing
or carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
4.17. Reserved.
 
4.18. Certain Fees.  No broker’s or finder’s fee or commission will be payable
by the Borrower with respect hereto or any of the transactions contemplated
hereby.
 
4.19. Solvency and Fraudulent Conveyance.  The Borrower is and, upon the
incurrence of any Credit Extension by the Borrower on any date on which this
representation and warranty is made, will be, Solvent.  Neither the Borrower nor
CPS is transferring any Collateral with any intent to hinder, delay or defraud
any of its creditors.  Neither the Borrower nor CPS shall use the proceeds from
the transactions contemplated by this Agreement to give preference to any class
of creditors.  The Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Receivables under the Purchase
Agreement.
 
4.20. Credit Documents.
 
(a) Delivery.  The Borrower has delivered, or caused to be delivered, to the
Administrative Agent complete and correct copies of (i) each Credit Document and
of all exhibits and schedules thereto as of the date hereof, and (ii) copies of
any material amendment, restatement, supplement or other modification to or
waiver of each Credit Document entered into after the date hereof.
 
(b) Representations and Warranties.  Except to the extent otherwise expressly
set forth herein or in the schedules hereto, and subject to the qualifications
set forth therein, each of the representations and warranties given by each of
the Borrower and CPS in any Credit Document is true and correct in all material
respects as of the Closing Date (or as of any earlier date to which such
representation and warranty specifically relates).  Notwithstanding anything in
the Credit Document to the contrary, the representations and warranties of each
of the Borrower and CPS set forth in any Credit Document shall, solely for
purposes hereof, survive the Closing Date for the benefit of the Lenders.
 
(c) Governmental Approvals.  All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Credit Documents or to consummate the transactions contemplated therein have
been obtained and are in full force and effect.
 
(d) Conditions Precedent.  On the Closing Date, all of the conditions to
effecting or consummating the transactions described herein and set forth in the
Credit Documents have been duly satisfied or waived by the Administrative Agent,
and the transactions described set forth in the Credit Documents, have been
consummated in accordance with the Related Documents
 
4.21. Compliance with Statutes, etc.  Each Credit Party is in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property, except such non-compliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
4.22. Disclosure.  The representations and warranties of each of the Borrower
and CPS contained in any Credit Document or in any other documents, certificates
or written statements furnished to any Lender by or on behalf of CPS or any of
its Subsidiaries for use in connection with the transactions contemplated
hereby, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact (known to CPS or the Borrower, in the case of
any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions by the preparer thereof believed to be reasonable at
the time made, it being recognized by the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.  There are no facts known (or which should upon the reasonable exercise
of diligence be known) to the Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to the Lenders
for use in connection with the transactions contemplated hereby.
 
4.23. Money Control Acts/FCPA.  To the extent applicable, each of the Borrower
and CPS is in compliance, in all material respects, with the (a) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b) Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the
“Act”).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 5.  
AFFIRMATIVE COVENANTS

 
Each of CPS and the Borrower covenants and agrees that so long as any Revolving
Commitment is in effect and until payment in full of all of the Obligations
(other than contingent indemnification obligations), CPS and/or the Borrower, as
applicable, shall perform all covenants in this Section 5.
 
5.1. Reports.  Unless otherwise provided below, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent:
 
(a) Collateral Reporting.  On each Credit Date and at such other times as the
Administrative Agent shall request, the Borrower shall deliver a Borrowing Base
Certificate to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.  Each Borrowing Base Certificate delivered to the
Administrative Agent shall bear a signed statement by an Authorized Officer
certifying the accuracy and completeness of all information included
therein.  The execution and delivery of a Borrowing Base Certificate shall in
each instance constitute a representation and warranty by the Borrower to the
Lenders that each Eligible Receivable included therein satisfies the Eligibility
Criteria.  In the event any Funding Notice with respect to a Loan or other
information required by this Section 5.1(a) is delivered to the Administrative
Agent by the Borrower electronically or otherwise without signature, such
Funding Notice or other information shall, upon such delivery, be deemed to be
signed and certified on behalf of the Borrower by an Authorized Officer
and constitute a representation to the Administrative Agent as to the
authenticity thereof.  The Administrative Agent shall have the right to review
and adjust any such calculation of the Borrowing Base in accordance with Section
2.21 hereof;
 
(b) Notice of Default.  Promptly upon any Authorized Officer of CPS or the
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default; (ii) that any Person has given any notice to CPS
or the Borrower or taken any other action with respect to any event or condition
set forth in Section 7.1(b) (captioned “Cross-Defaults”); or (iii) of the
occurrence of any event or change that has caused or evidences, either
individually or in the aggregate, a Material Adverse Effect, a certificate of
its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action CPS or the Borrower, as applicable,
has taken, is taking and proposes to take with respect thereto;
 
(c) Notice of Litigation.  Promptly upon any Authorized Officer of CPS or the
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by CPS or the
Borrower to the Lenders, or (ii) any material development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) if adversely
determined, is reasonably likely to result in a judgment in an amount in excess
of $1,000,000, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to CPS or the Borrower, as applicable, to enable
the Lenders and its counsel to evaluate such matters;
 
(d) Notice of Modifications or Changes.  Within three (3) Business Days after
the occurrence of any amendment, termination or other modification to the Page
Eight Credit Agreement, or if the Page Eight Credit Agreement has been
terminated, any replacement Warehouse Facility, that would have the effect of
increasing or decreasing the Maximum Advance Rate, or any change in S&P ratings
of the Page Eight Credit Agreement or any such replacement Warehouse Facility,
written notice thereof together with sufficient detail to enable the Lenders to
evaluate such matters.
 
(e) Breach of Representations and Warranties.  Promptly upon CPS or the Borrower
becoming aware of a breach with respect to any representation or warranty made
or deemed made by CPS or the Borrower in any Credit Document or in any
certificate at any time given by CPS or the Borrower in writing pursuant hereto
or thereto or in connection herewith or therewith which materially and adversely
affects the interests of any Lender or any Agent, a certificate of its
Authorized Officers specifying the nature and period of existence of such breach
and what action CPS or the Borrower, as applicable, has taken, is taking and
proposes to take with respect thereto;
 
(f) Information Regarding Collateral.  The Borrower will furnish to the
Collateral Agent prior written notice of any change (i) in its corporate name,
(ii) in its identity, corporate structure or jurisdiction of organization, or
(iii) in its Federal Taxpayer Identification Number.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed; and
 
(g) Tax Returns.  As soon as practicable and in any event within fifteen (15)
days following the filing thereof, the Borrower shall provide to the
Administrative Agent copies of each federal income tax return filed by or on
behalf of the Borrower.
 
5.2. Existence.  Each of CPS and the Borrower shall at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business.
 
5.3. Payment of Taxes and Claims.  The Borrower shall pay all Taxes imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contested proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  The Borrower shall not file or consent to the filing
of any consolidated income tax return with any Person (other than CPS or any of
its Subsidiaries).
 
5.4. Audits.  Each of CPS and the Borrower shall, at any time and as frequently
as may be reasonably requested by the Administrative Agent, at the Borrower’s
expense, permit the Administrative Agent, or its agents or professional advisors
(including, without limitation, Wells Fargo), at reasonable times during
business hours and upon reasonable notice to CPS or the Borrower, as applicable,
to visit the premises and property of CPS and the Borrower and/or to audit the
CPS Receivables, the ACC Receivables and the Fender Receivables, whether in
person or by requests for information, and to inspect, audit, copy, run
comparative analysis on, and take extracts from its and their financial and
accounting records, and to discuss its and their affairs, financings and
accounts with any Person, including, without limitation, employees of the
Borrower or CPS and independent public accountants; provided, that, so long as
no Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall limited to one audit visit per Fiscal Quarter.  The
Borrower agrees to pay the reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with such field examinations and audits and
the preparation of reports thereof performed or prepared; provided, that, so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower’s obligation to pay such out-of-pocket expenses shall be limited to
$30,000 per Fiscal Year.  Based on the results of any such examination or audit,
the Administrative Agent may redetermine the value of Eligible Receivables based
on any such audits, or updates of audits, and, as a result, redetermine the
Borrowing Base in accordance with clause (b) of the definition thereof.
 
5.5. Annual Meetings.  Each of CPS and the Borrower will, upon the request of
the Administrative Agent or the Requisite Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each Fiscal Year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by CPS, the Borrower, the Administrative Agent and the Lenders) at such time
as may be agreed to by CPS, the Borrower, the Administrative Agent and the
Lenders.
 
5.6. Compliance with Laws.  Each of CPS and the Borrower shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
5.7. Further Assurances.  At any time or from time to time upon the request of
the Administrative Agent, each of CPS and the Borrower will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents, including providing the Lenders with any information reasonably
requested pursuant to Section 9.19.
 
5.8. Separateness.  The Borrower acknowledges that the Lenders are entering into
this Agreement in reliance upon the Borrower’s identity as a legal entity that
is separate from any other Person.  Therefore, from and after the date of this
Agreement, the Borrower shall take all reasonable steps, including without
limitation, all steps that the Lenders may from time to time reasonably request,
to maintain the Borrower’s identity as a separate legal entity and to make it
manifest to third parties that the Borrower is a separate legal entity.  Without
limiting the generality of the foregoing, the Borrower agrees that it has not
and shall not:
 
(a) engage, either directly or indirectly, in any business or activity other
than the acquisition, ownership, financing and disposition of the Receivables in
accordance with the Credit Documents and activities incidental thereto;
 
(b) acquire or own any material asset other than the Collateral and proceeds
thereof;
 
(c) merge into or consolidate with any Person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case, to the extent permitted by law, the Administrative Agent’s consent;
 
(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation, or without the prior written consent of the Administrative Agent,
amend, modify, change, repeal, terminate or fail to comply with the provisions
of the Borrower’s certificate of formation, or its limited liability company
agreement, as the case may be; provided, however, the Borrower may amend its
operating agreement without the Administrative Agent’s consent (i) to cure any
ambiguity, (ii) with respect to administrative matters, or (iii) to convert or
supplement any provision in a manner consistent with the intent of this
Agreement or the other Credit Documents;
 
(e) own any Subsidiary or make any investment in, any Person or entity without
the consent of the Administrative Agent;
 
(f) commingle its assets with the assets of any of its general partners,
members, Affiliates, principals or any other Person or entity;
 
(g) incur any Indebtedness except the Obligations;
 
(h) fail to remain Solvent;
 
(i) fail to maintain its records, books of account and bank accounts, separate
and apart from those of the general partners, members, principals and Affiliates
of the Borrower or the Affiliates of a general partner or member of the Borrower
or any other Person;
 
(j) except for the Credit Documents, and as otherwise expressly permitted by the
Credit Documents, enter into any contract or agreement with any general partner,
member, principal or Affiliate of the Borrower, CPS, or any general partner,
member, principal or Affiliate thereof, except with the Administrative Agent’s
consent and upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any general partner, member, principal or
affiliate of the Borrower, CPS, or any general partner, member, principal or
Affiliate thereof or fail to maintain separate financial statements from those
of its general partners, members, principles and Affiliates; provided, however,
the Borrower’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of CPS and its
Affiliates; provided that such consolidated financial statements disclose that
the Borrower is a separate legal entity and that its assets are not generally
available to satisfy the claims of creditors of CPS;
 
(k) seek the dissolution or winding up, in whole or in part, of the Borrower or
take any action that would cause the Borrower to become insolvent;
 
(l) fail to take reasonable efforts to correct any misunderstanding known to the
Borrower regarding the separate identity of the Borrower;
 
(m) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;
 
(n) except as provided in the Credit Documents, assume or guaranty the debts of
any other Person, hold itself out to be responsible for the debts of any other
Person, or otherwise pledge its assets for the benefit of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person;
 
(o) except as provided in the Credit Documents, make any loans or advances to
any third party, including any general partner, member, principal or affiliate
of the Borrower, or any general partner, member, principal or Affiliate thereof;
 
(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or Person or to conduct its business solely in
its own name in order not (i) to misleading others as to the identity with which
such other party is transacting business, or (ii) to suggest that the
Borrower  is responsible for the debts of any third party (including any general
partner, member, principal or Affiliate of the Borrower, or any general partner,
member, principal or Affiliate thereof);
 
(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(r) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
 
(s) hold itself out as or be considered as a department or division (other than
for tax purposes) of any general partner, principal, member or Affiliate of the
Borrower or any other Person or entity;
 
(t) fail to allocate fairly and reasonably shared expenses (including, without
limitation, shared office space and services performed by an employee of an
Affiliate) among the Persons sharing such expenses and to use separate
stationery, invoices and checks;
 
(u) acquire obligations or securities of its partners, members, shareholders of
other Affiliates, as applicable;
 
(v) violate or cause to be violated the assumptions made with respect to the
Borrower in any opinion letter pertaining to substantive consolidation delivered
to the Lenders in connection with the Credit Documents;
 
(w) Reserved;
 
(x) fail to have Organizational Documents that provide that, so long as the
Obligations of the Borrower shall be outstanding, the Borrower shall not (i)
seek the dissolution or winding up in whole, or in part, of the Borrower or (ii)
file or consent to the filing of any petition, either voluntary or involuntary,
or commence a case under any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors
without the consent of the Independent Manager;
 
(y) fail to observe all requisite organizational formalities under Delaware law;
 
(z) account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Purchase Agreement in any manner other than the
sale of the Receivables to the Borrower or in any other respect account for or
treat the transactions contemplated therein in any manner other than as a sale
of Receivables to the Borrower; provided, that the Receivables may be reflected
on the consolidated balance sheets of CPS in accordance with GAAP.
 
(aa) make any revision or amendment to the Purchase Agreement without the
consent of the Administrative Agent; and
 
(bb) fail to cause its members, managers, directors, officers, agents and other
representatives to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing and in the best interests of the Borrower.
 
In the event of any inconsistency between the covenants set forth in this
Section 5.8 or the other covenants set forth in this Agreement, or in the event
that any covenant set forth in this Section 5.8 poses a greater restriction or
obligation than is set forth elsewhere in this Agreement, the covenants set
forth in this Section 5.8 shall control.
 
5.9. Cash Management Systems.  The Borrower shall establish and maintain cash
management systems as set forth below.
 
(a) Lockbox System.
 
(i) The Borrower has established, or has caused the Servicer to
establish,  pursuant to the Control Agreements for the benefit of the Collateral
Agent, on behalf of the Secured Parties, a lockbox (the “Lockbox”) and Lockbox
Account as described in Section 2.12 (the “Lockbox System”) into which all
Collections shall be deposited.
 
(ii) The Borrower shall not establish any new lockbox or lockbox arrangement
without consent of the Administrative Agent in its sole discretion, and prior to
establishing any such new lockbox or lockbox arrangement, the Borrower shall
cause each bank or financial institution with which it seeks to establish such a
lockbox or lockbox arrangement to enter into a control agreement with respect
thereto.
 
(iii) Without the prior written consent of the Administrative Agent, the
Borrower shall not, in a manner adverse to the Lenders, (A) change the general
instructions given to the Servicer in respect of payments on account of
Receivables to be deposited in the Lockbox System or (B) change any instructions
given to any bank or financial institution which in any manner redirects the
proceeds of any collections in the Lockbox System to any account which is not a
Collection Account.
 
(iv) The Borrower acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, (B) upon the occurrence and during the continuance of an Event
of Default, the funds on deposit in the Lockbox System shall be applied as
provided in Section 2.11 and (C) the Control Agreements will provide that all
funds in the Lockbox will be swept daily into the Collection Account.
 
(b) Payment Collection.  The Borrower has directed, and will at all times
hereafter direct, the Servicer to direct each of the Obligors to forward all
payments on account of Receivables directly to the Lockbox System in accordance
with Section 2.12.  The Borrower agrees (i) to instruct the Servicer to instruct
each Obligor to make all payments with respect to Receivables directly to the
Lockbox System and (ii) promptly (and, except as set forth in the proviso to
this Section 5.9(b), in no event later than two (2) Business Days following
receipt) to deposit all payments received by it on account of Receivables,
whether in the form of cash, checks, notes, drafts, bills of exchange, money
orders or otherwise, in the Lockbox System in precisely the form in which they
are received (but with any endorsements of the Borrower necessary for deposit or
collection), and until they are so deposited to hold such payments in trust for
and as the property of the Collateral Agent; provided, however, that with
respect to any payment received that does not contain sufficient identification
of the account number to which such payment relates or cannot be processed due
to an act beyond the control of the Servicer, such deposit shall be made no
later than the second Business Day following the date on which such account
number is identified or such payment can be processed, as applicable.
 
5.10. Insurance.  From the period commencing on the Closing Date until the
termination of this Agreement, CPS shall maintain in force an “errors and
omissions” insurance policy and an employee fidelity insurance policy, in each
case, (i) in an amount not less than $1,000,000, (ii) in a form reasonably
acceptable to the Administrative Agent and the Administrative Agent, (iii) with
an insurance company reasonably acceptable to the Administrative Agent and (iv)
naming the Administrative Agent, for the benefit of the Lenders, as beneficiary
and loss payee. Unless otherwise directed by the Administrative Agent, CPS shall
prepare and present, on behalf of itself, the Administrative Agent and the
Lenders, claims under any such policy in a timely fashion in accordance with the
terms of such policy, and upon the filing of any claim on any policy described
in this Section 5.10, CPS shall promptly notify the Administrative Agent of such
claim and deposit, or cause to be deposited, the proceeds of any such claim into
the Collection Account.  CPS shall deliver copies of such policies to the
Administrative Agent on or prior to the Closing Date together with a
certification from the applicable insurance company that such policy is in force
on such date.  CPS shall deliver proof of maintenance of such policies and
payment of premiums no less frequently than annually, in form and substance
reasonably acceptable to the Administrative Agent, on the six-month anniversary
from the Closing Date and on each succeeding twelve month anniversary thereafter
(or if such day is not a Business Day, the next succeeding Business Day).
 
5.11. Financial Statements.
 
(a) As soon as available and no later than ninety (90) days after the end of
each fiscal year of the Borrower, the Borrower shall deliver to the
Administrative Agent one (1) copy of: (A) the audited balance sheet of the
Borrower as of the end of the fiscal year, setting forth in comparative form the
figures for the previous fiscal year and accompanied by an opinion of the
Independent Accountants stating that such balance sheet presents fairly the
financial condition of the companies being reported upon and has been prepared
in accordance with GAAP consistently applied (except for changes in application
in which such accountants concur); and (B) audited statements of income,
stockholders’ equity and cash flow of the Borrower for such fiscal year; in each
case setting forth in comparative form the figures for the previous fiscal year
and accompanied by an opinion of the Independent Accountants stating that such
financial statements present fairly the financial condition of the Borrower and
have been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur).
 
(b) As soon as available and no later than forty-five (45) days after the end of
each fiscal quarter in each fiscal year of CPS, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent one (1) copy of: (A) the
unaudited consolidated balance sheet of CPS and its consolidated Subsidiaries
(including the Borrower) as of the end of such fiscal quarter, which such
balance sheet shall be prepared and presented in accordance with, and provide
all necessary disclosure required by GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer, chief operating officer or controller of CPS or another officer of CPS
acceptable to the Administrative Agent stating that such balance sheet presents
fairly the financial condition of the companies being reported upon and has been
prepared in accordance with GAAP consistently applied; and (B) the unaudited
consolidated statements of income, stockholders’ equity and cash flow of CPS and
its consolidated Subsidiaries (including the Borrower) for such fiscal quarter,
which such statements shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer, chief operating officer or controller of CPS or another officer of CPS
acceptable to the Administrative Agent stating that such financial statements
present fairly the financial condition and results of operations of the
companies being reported upon and have been prepared in accordance with GAAP
consistently applied;
 
(c) As soon as available and no later than ninety (90) days after the end of
each fiscal year of CPS, the Borrower shall deliver, or cause to be delivered,
to the Administrative Agent one (1) copy of: (A) the audited consolidated
balance sheet of CPS and its consolidated Subsidiaries (including the Borrower)
as of the end of the fiscal year, setting forth in comparative form the figures
for the previous fiscal year and accompanied by an opinion of the Independent
Accountants stating that such balance sheet presents fairly the financial
condition of the companies being reported upon and has been prepared in
accordance with GAAP consistently applied (except for changes in application in
which such accountants concur); and (B) the audited consolidated statements of
income, stockholders’ equity and cash flow of CPS and its consolidated
Subsidiaries (including the Borrower) for such fiscal year; in each case setting
forth in comparative form the figures for the previous fiscal year and
accompanied by an opinion of the Independent Accountants stating that such
financial statements present fairly the financial condition of the companies
being reported upon and have been prepared in accordance with GAAP consistently
applied (except for changes in application in which such accountants concur).
 
(d) For so long as CPS is subject to the periodic reporting obligations of
Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower and CPS may comply with the covenants set forth in the preceding
paragraphs (b) and (c) by electronic filing of the annual and quarterly reports
required by such act; provided, that the Borrower and/or CPS shall notify, or
cause to be notified, the Administrative Agent promptly upon any such electronic
filing.
 
5.12. Due Diligence; Access to Certain Documentation.  The Administrative Agent
(and its agents or professional advisors) shall have the right under this
Agreement, from time to time, at its discretion and upon reasonable prior notice
to the relevant party, to examine and audit, during business hours or at such
other times as might be reasonable under applicable circumstances, any and all
of the books, records, financial statements, credit and collection policies,
legal and regulatory compliance, operating and reporting procedures and
information systems, their respective directors, officers and employees, or
other information and information systems (including without limitation customer
service and/or whistleblower hotlines) of the Credit Parties, or held by another
for a Credit Party or on its behalf, concerning or otherwise affecting the
Receivables or this Agreement. The Administrative Agent (and its agents and
professional advisors) shall treat as confidential any information obtained
during the aforementioned examinations which is not already publicly known or
available; provided, however, that the Administrative Agent (and its agents or
professional advisors) may disclose such information if required to do so by law
or by any regulatory authority.
 
Upon notice and during regular business hours, each  Credit Party agrees to
promptly provide the Administrative Agent (and its agents or professional
advisors) with access to, copies of and extracts from any and all documents,
records, agreements, instruments or information (including, without limitation,
any of the foregoing in computer data banks and computer software systems) the
Administrative Agent (and its agents or professional advisors) may reasonably
require in order to conduct periodic due diligence relating to the Credit
Parties in connection with the Receivables and this Agreement.
 
Each Credit Party will make available to the Administrative Agent (and its
agents or professional advisors) knowledgeable financial,  accounting, legal and
compliance officers for the purpose of answering questions with respect to the
Credit Parties and the Receivables and to assist in the Administrative Agent’s
diligence.  In addition, the Borrower shall provide, or shall cause the Servicer
to provide, the Administrative Agent with remote access to any electronic
Receivable Files and any related documents to the extent CPS or the Borrower
provides such access to any Person.  Each of CPS and the Borrower agrees that
the Administrative Agent will have the right to confirm any information relating
to the Receivables directly with the applicable Obligors.
 
All reasonable costs and expenses incurred by the Administrative Agent (and its
agents or professional advisors) in connection with the due diligence and other
matters outlined in this Section 5.12 shall be Permitted Expenses, which the
Borrower shall reimburse to the Administrative Agent, or shall pay or cause to
be paid.
 
Without limiting the generality of the foregoing, the Borrower acknowledges that
the Lenders shall make Loans to the Borrower based solely upon the information
provided by the Credit Parties to the Administrative Agent and the
representations, warranties and covenants contained herein, and that the
Administrative Agent has the right at any time and from time to time to conduct
a partial or complete due diligence review, at their option and, to the extent
that the expense of such review exceeds the Permitted Expenses discussed above,
at its expense, on some or all of the Receivables, including, without
limitation, re-generating the information used to originate such Receivables.
 
5.13. Financial Covenants.  CPS shall maintain (i) as of the end of any fiscal
quarter, an Adjusted Tangible Net Worth of at least $80,000,000 plus 50% of
positive net income for each Fiscal Quarter after December 31, 2014, (ii) at
each month end, unrestricted Cash of at least $8,500,000, (iii) as of the end of
any fiscal quarter, a ratio of Indebtedness (including only recourse and
residual debt) to Adjusted Tangible Net Worth of no more than 2.0:1, and (iv) as
of the end of any Fiscal Quarter, subordinated renewable notes do not exceed $15
million (excluding any subordinated renewable notes issued to directors of CPS).
 
5.14. Repurchase of Post-Petition Receivables .  CPS shall repurchase any
Post-Petition Receivable if (i) the related Obligor is a debtor in a proceeding
under Chapter 7 of the Bankruptcy Code and the Insolvency Event related to
Post-Petition Receivable has not been discharged pursuant to Section 727 of the
Bankruptcy Code within 180 days of the related Credit Date with respect to such
Post-Petition Receivable, or (ii) CPS or the Borrower discovers or receives
written notice that the related Obligor does not qualify under clause (b) of the
definition of “Eligible Obligor”, in each case within thirty (30) days from the
date on which CPS or the Borrower discovers or receives written notice of such
event.
 
5.15. Transfer of Receivables.  Any Receivables sold or transferred by the
Borrower to the Originator other than in connection with a Receivables
Repurchase Event will not be selected or sold in a manner adverse to the Lenders
or the Facility and no Default or Event of Default shall have occurred or be
continuing at the time of such sale or transfer; provided, however, that this
Section 5.15 shall not prevent the Borrower from prepaying the Loans and
terminating the Facility after the occurrence of an Event of Default pursuant to
Section 7.1 of this Agreement or transferring Receivables in connection with
such prepayment and termination.  No less than five (5) Business Days prior to a
proposed transfer or sale by the Borrower of  Receivables, the Borrower shall
provide to the Administrative Agent a schedule of the Receivables proposed to be
transferred or sold (and a related schedule of the Receivables held by the
Borrower), which schedules shall include such additional information that will
reasonably identify that the proposed transfer or sale will not be adverse to
the Lenders or the Facility or cause a Default or Event of Default.
 
5.16. Changes in Underwriting Policies.  CPS shall provide the Administrative
Agent with quarterly updates of any changes or modifications to the Underwriting
Policies implemented in the previous Fiscal Quarter within ten (10) Business
Days of the end of such Fiscal Quarter.  If any such changes or modifications to
the Underwriting Policies would materially and adversely affect the interests of
any Lender or any Agent, CPS shall obtain the prior written consent of the
Administrative Agent.
 
5.17. Facility Ratings.
 
Administrative Agent may elect, at any time, upon written notice to the
Borrower, that such Administrative Agent intends to request public ratings of
this Facility from one or more credit rating agencies selected by such
Administrative Agent.  CPS and the Borrower agree that each of them shall
cooperate with the Administrative Agent’s efforts to obtain such ratings, and
shall provide the applicable credit rating agencies (either directly or through
distribution to the Administrative Agent), access to their respective books,
records, financial statements, policies, directors, officers and employees, or
other information, in each case, as requested by such credit rating agencies for
the purpose of providing and monitoring such ratings; provided, however, that in
no event shall the Borrower or CPS have any obligation to pay any costs, fees or
expenses payable to the credit rating agencies for providing such ratings, and
the payment of any and all costs, fees and expenses payable to any such credit
rating agency for providing such ratings shall be the sole obligation of the
Administrative Agent.
 
5.18. New York Receivables
 
Notwithstanding anything to the contrary in this Agreement, any Receivable
originated in the State of New York, shall not be purchased by the Borrower
under the Purchase Agreement or otherwise, unless and until CPS obtains a
lender’s license or similar qualification from the State of New York sufficient
to allow CPS to conduct lending activities within the State of New York in
accordance with the Underwriting Policies.  Borrower will notify the
Administrative Agent upon CPS receiving the New York license and will provide
copies of all relevant materials.

 
SECTION 6.  
NEGATIVE COVENANTS

 
Each of CPS and the Borrower covenants and agrees that, so long as any Revolving
Commitment is in effect and until payment in full of all Obligations (other than
contingent indemnification obligations), CPS and/or the Borrower, as applicable,
shall perform all covenants in this Section 6.
 
6.1. Indebtedness.  The Borrower shall not directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except the Obligations.
 
6.2. Liens.  The Borrower shall not, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of the Borrower, whether now owned or hereafter acquired,
or any income or profits therefrom, or file or permit the filing of, or permit
to remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income or profits under the UCC of any
State or under any similar recording or notice statute, except (i) Liens in
favor of the Collateral Agent for the benefit of Secured Parties granted
pursuant to any Credit Document; (ii) Permitted Liens (provided, that the
existence of a non-Permitted Lien on a Financed Vehicle shall not be a breach of
this Section 6.2 to the extent that the resulting removal of the related
Receivable from the Borrowing Base does not then result in an uncured Borrowing
Base Deficiency); and (iii) financing statements (w) naming Consumer Portfolio
Services, Inc. as debtor and Page Six Funding LLC as secured party in accordance
with the Purchase Agreement, (x) naming Page Six Funding LLC as debtor and
Fortress Credit Co LLC, as Collateral Agent, as the secured party in accordance
with the Security Agreement, (y) assigning any of the above to Page Six Funding
LLC or Fortress Credit Co LLC, as Collateral Agent, as the case may be, in
accordance with the Security Agreement or (z) filed in connection with other
Permitted Liens.
 
6.3. Dividend of Ineligible Receivables.  Notwithstanding anything to the
contrary in this Agreement, the Borrower may dividend all Ineligible Receivables
to CPS upon the closing of any securitization transaction sponsored by CPS so
long as at the time of such dividend, no Default, Event of Default or Tier 1
Trigger Event has occurred and is continuing.  The Borrower must provide notice
to the Administrative Agent of its intention to dividend all Ineligible
Receivables to CPS at least three (3) Business Days prior to such dividend and
such notice shall include a list of all Ineligible Receivables the Borrower
intends to dividend to CPS.
 
6.4. Investments.  The Borrower shall not make or own any Investment, except
Investments in Cash, Cash Equivalents and Receivables, and Permitted Investments
in the Collection Account.
 
6.5. Fundamental Changes; Disposition of Assets; Acquisitions.  The Borrower
shall not (i) enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or (ii) convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets (including, but not
limited to, the Receivables) or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, except in accordance with Section 5.15 and in connection
with which a prepayment is made as required by Section 2.10, or (iii) acquire by
purchase or otherwise the business, property or fixed assets of, or stock or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except Investments made in
accordance with Section 6.4.  CPS shall not enter into any transaction of merger
or consolidation in which CPS is not the surviving entity, liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
 
6.6. Material Contracts and Organizational Documents.  The Borrower shall not
(a) enter into any Material Contract with any Person; (b) agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its material rights under any Related Agreement after the Closing Date or (c)
amend or permit any amendments to its Organizational Documents (other than as
permitted by Section 5.8(d)), without in each case obtaining the prior written
consent of the Administrative Agent to such entry, amendment, restatement,
supplement, modification or waiver, as the case may be.
 
6.7. Sales and Lease-Backs.  The Borrower shall not directly or indirectly
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Borrower (a) has sold or transferred or
is to sell or to transfer to any other Person, or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Borrower to any Person in connection with such lease.
 
6.8. Transactions with Shareholders and Affiliates.  The Borrower shall not
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with CPS, any holder of 5% or more of any class of Capital Stock of CPS
or any of its Subsidiaries or with any Affiliate of CPS or of any such holder
other than the transactions contemplated by the Credit Documents.
 
6.9. Conduct of Business.  From and after the Closing Date, the Borrower shall
not engage in any business other than the businesses engaged in by the Borrower
on the Closing Date.
 
6.10. Fiscal Year.  The Borrower shall not change its Fiscal Year-end.
 
6.11. Accounts.  The Borrower shall not establish or maintain a deposit account
or a securities account that is not the Lockbox Account or a Collection Account
and the Borrower shall not, nor direct any Person to, deposit Collections in a
deposit account or a securities account that is not the Lockbox Account or a
Collection Account.
 
6.12. Reserved.
 
6.13. Prepayments of Certain Indebtedness.  The Borrower shall not, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than the Obligations.
 
6.14. Servicing Agreement and Backup Servicing Agreement.  The Borrower shall
not (a) terminate the Servicing Agreement or Backup Servicing Agreement or (b)
select a replacement servicer, in each case without the consent of the
Administrative Agent.
 
6.15. Independent Manager.  The Borrower shall not fail at any time to have at
least one (1) Independent Manager that is not and has not been for at least five
(5) years, either (i) a shareholder (or other equity owner) of, or an officer,
director, partner, manager, member (other than as a special member in the case
of single member Delaware limited liability companies), employee, attorney or
counsel of, the Borrower or any of its Affiliates; (ii) a customer or creditor
of, or supplier to, the Borrower or any of its Affiliates who derives any of its
purchases or revenue from its activities with the Borrower or any Affiliate
thereof (other than a de minimis amount); (iii) a person who controls or is
under common control with any such officer, director, partner, manager, member,
employee, supplier, creditor or customer; or (iv) a member of the immediate
family of any such officer, director, partner, manager, member, employee,
supplier, creditor or customer; provided that the foregoing subclause (i) shall
not apply to any Person who serves as an independent director or an independent
manager for any Affiliate of the Borrower; provided, further, that upon the
death or incapacity of such Independent Manager, the Borrower will have a period
of ten (10) Business Days following such event to appoint a replacement
Independent Manager; provided, further, that the Borrower shall cause the
Independent Manager not to resign until a replacement independent manager has
been appointed; and provided, further, that before any Independent Manager is
replaced, removed, resigns or otherwise ceases to serve (for any reason other
than the death of incapacity of such Independent Manager), the Borrower shall
provide written notice to the Lenders no later than 2 Business Days prior to
such replacement, removal or effective date of cessation of service and of the
identity and affiliations of the proposed replacement Independent Manager.
 
6.16. Sales of Receivables.  The Borrower shall not sell Receivables, except (a)
in accordance with Section 5.15 or (b) in connection with a Receivables
Repurchase Event, in each case in connection with which a prepayment is made as
required by Section 2.10.
 


 
SECTION 7.  
EVENTS OF DEFAULT

 
7.1. Events of Default.  If any one or more of the following conditions or
events shall occur:
 
(a) Failure to Make Payments When Due.  Other than with respect to a Borrowing
Base Deficiency, the failure by CPS or the Borrower to make payments of any
principal, interest, premiums or fees due to the Administrative Agent, the
Collateral Agent or the Lenders under any Credit Documents within two (2)
Business Days of the date such payment is due or, if any such payment is due on
the Revolving Maturity Date or the Amortization Maturity Date, such failure to
make that payment on the Revolving Maturity Date or the Amortization Maturity
Date (as applicable); or
 
(b) Failure to Make Other Payments When Due.  Other than with respect to a
Borrowing Base Deficiency, the failure by CPS, the Borrower or the Servicer to
make any payment or deposit required (other than payments of any principal,
interest, premiums or fees due to the Administrative Agent, the Collateral Agent
or the Lenders under any Credit Document or the Servicing Agreement) within ten
(10) Business Days of the date on which written notice of the same being due was
delivered to CPS, the Borrower or the Servicer, as the case maybe; or
 
(c) Cross Defaults.  (i) Failure of a Credit Party to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness in excess of $2,000,000 (other than Indebtedness in respect of the
Obligations or other non-recourse debt of the Borrower) beyond the grace period,
if any, provided therefor; or (ii) breach or default by a Credit Party with
respect to any other material term of (1) one or more items of the Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, as a result of such breach or
default, that Indebtedness has been declared (in writing, to the extent required
by the related loan agreement, mortgage, indenture or other agreement) or has
automatically become due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
 
(d) Transfer of Servicing.  As of any date of determination, the sum of each of
the Transfer of Servicing Percentages for all transfers of servicing effected by
CPS on or after the Closing Date is greater than 25%; or
 
(e) Breach of Certain Covenants.  Failure of a Credit Party to perform or comply
with any covenant or other agreement contained in Section 5.2, Section 5.6,
Section 5.8, Section 5.9, Section 5.11, Section 5.13, the second sentence of
Section 5.16 or Section 6; or
 
(f) Breach of Representations, etc.  Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false as of the date made or deemed
made and which materially and adversely affects the interests of any Lender or
any Agent and shall not have been remedied or waived within ten (10) Business
Days after the earlier of (i) an Authorized Officer of the applicable Credit
Party becoming aware of such falsity, or (ii) receipt by the Borrower of written
notice from the Administrative Agent or any Lender of such falsity; or
 
(g) Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any covenant or other term contained
herein or any of the other Credit Documents, other than any such term referred
to in any other provision of this Section 7.1, and such default materially and
adversely affects the interests of any Lender or any Agent and shall not have
been remedied or waived within ten (10) Business Days after the earlier of (i)
an Authorized Officer of such Credit Party becoming aware of such default, or
(ii) receipt by the Borrower of written notice from the Administrative Agent or
any Lender of such default; or
 
(h) Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief (other than a
decree or order described in clause (ii)) in respect of any Credit Party or the
Servicer in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or the Servicer under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over such Credit Party or the
Servicer, as applicable, shall have been entered; or there shall have occurred
the involuntary appointment of an interim receiver, trustee or other custodian
of such Credit Party or the Servicer, as applicable, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
 
(i) Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Any Credit Party or
the Servicer shall commence a voluntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or the Borrower shall make any assignment for the benefit of
creditors; or (ii) any Credit Party or the Servicer shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
such Credit Party or the Servicer, as applicable, (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 7.1(h); or
 
(j) Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (i) with respect to the Borrower, in the
aggregate at any time an amount in excess of $250,000 or (ii) with respect to
CPS, in the aggregate at any time an amount in excess of $2,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has not denied coverage) shall be entered or
filed against the Borrower or CPS, as applicable, or any of their respective
assets and (A) shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days (or in any event later than five (5) days prior to the
date of any proposed sale thereunder in connection with any enforcement
proceedings commenced by a creditor upon such judgment, writ, warrant of
attachment or similar process) or (B) a decree or order is entered for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian assignee
for the benefit of creditors (or other officer having similar powers) over such
assets ; or
 
(k) Dissolution.  Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of the Borrower and such
order shall remain undischarged or unstayed for a period in excess of sixty (60)
days; or
 
(l) Change of Control.  A Change of Control shall occur with respect to any
Credit Party or the Servicer, without the prior written consent of the
Administrative Agent; or
 
(m) Collateral Documents and other Credit Documents.  At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void or the enforceability thereof shall be impaired in any
material respect, or (A) the Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral (other than Receivables,
Collections or any Collection Account) purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document and
such failure is not remedied to the satisfaction of the Collateral Agent within
ten (10) Business Days of the date such failure arose, or (B) the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
Receivable, Collections or Collection Account purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the Collateral
Agent or any Secured Party to take any action within its control; or (ii) any of
the Credit Documents identified in clause (a) of the definition thereof for any
reason, other than the satisfaction in full of all Obligations (other than
contingent indemnification obligations), shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or a party thereto, as the case may be, shall repudiate its obligations
thereunder or shall contest the validity or enforceability of any Credit
Document in writing; or
 
(n) Servicing Agreement.  A Servicer Default shall have occurred and be
continuing; or
 
(o) Defaults Under Guaranties.  A default in CPS’ obligations under the Limited
Guaranty shall have occurred; or
 
(p) Borrowing Base Deficiency.  Failure by the Borrower to pay any Borrowing
Base Deficiency within two (2) Business Days after the due date thereof,
provided that, if such Borrowing Base Deficiency occurs due the occurrence of a
Tier 1 Performance Trigger, such Event of Default will only arise thirty (30)
days after the occurrence thereof; or
 
(q) Revolving Maturity Date.  Failure of the Borrower to pay the unpaid
principal amount of and accrued interest on the Revolving Loans and, if no
Amortization Election has been made prior to the Revolving Maturity Date, all
other Obligations on the Revolving Maturity Date;
 
(r) Amortization Maturity Date.  Failure of the Borrower to pay the unpaid
principal amount of and accrued interest on the Amortized Loans and all other
Obligations on the Amortization Maturity Date; or
 
(s) Financial Statements.  The auditor’s opinion accompanying the audited
financial statements of any Credit Party delivered hereunder is qualified in any
manner; or
 
(t) Performance Triggers.  The breach of a Tier 2 Performance Trigger; or
 
(u) Material Exceptions.  An exception in any audit conducted pursuant to
Section 5.4 which could reasonably be expected to have a material and adverse
effect on the interests of any Lender or any Agent and which is not cured within
ten (10) Business Days of the earlier to occur of an Authorized Officer of CPS
or of the Borrower having knowledge thereof or an Authorized Officer of CPS or
of the Borrower receiving written notice thereof from either Administrative
Agent;
 
THEN, (A) upon the occurrence of any Event of Default described in Section
7.1(h), 7.1(i), or 7.1(j) automatically, and (B) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the Requisite
Lenders, upon written notice to the Borrower and the Backup Servicer by the
Administrative Agent, (x) the Revolving Commitments, if any, shall immediately
terminate; (y) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (1) the
unpaid principal amount of and accrued interest on the Loans and (2) all other
Obligations; and (z) the Administrative Agent shall cause the Collateral Agent
to enforce any and all Liens and security interests created pursuant to the
Collateral Documents.  Upon the occurrence of any Event of Default, the Borrower
or CPS may repay the Loans without any call protection or prepayment penalty, in
whole and not in part, and terminate the Facility pursuant to the terms of this
Agreement; provided, however, that if the Administrative Agent believes, in its
reasonable discretion, that such Event of Default is a Purposeful Event of
Default, Borrower or CPS may only repay the Loans in accordance with Section
2.9.


SECTION 8.  
AGENTS

 
8.1. Appointment of Agents.  Fortress Credit Co LLC is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Fortress Credit Co LLC, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Credit Documents.  Each Agent hereby agrees to act upon the express conditions
contained herein and the other Credit Documents, as applicable.  The provisions
of this Section 8 are solely for the benefit of Agents and the Lenders and the
Borrower shall not have any rights as a beneficiary of any of the provisions
thereof.  In performing its functions and duties hereunder, each Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower.
 
8.2. Powers and Duties.  Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.
 
8.3. Collateral Documents and Guaranties.  Each Lender hereby further authorizes
the Administrative Agent or the Collateral Agent, as applicable, on behalf of
and for the benefit the Lenders, to be the agent for and representative of the
Lenders with respect to the Limited Guaranty, the Collateral and the Collateral
Documents.  Subject to Section 9.5, without further written consent or
authorization from the Lenders, the Administrative Agent or the Collateral
Agent, as applicable may execute any documents or instruments necessary
to release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented, or with respect to which the Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented.
 
SECTION 9.  
MISCELLANEOUS

 
9.1. Notices.  Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to CPS, the
Borrower, any other Credit Party, the Collateral Agent or the Administrative
Agent shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to the Administrative Agent in
writing.  Each notice hereunder shall be in writing and may be personally
served, sent by telefacsimile (with telephonic confirmation of receipt) or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile; provided, no notice to any Agent shall be effective until
received by such Agent.
 
9.2. Expenses.  Subject to a cap not to exceed $200,000 with respect to any
actual and reasonable, documented, out-of-pocket costs and expenses incurred by
or on behalf of any Agent or Administrative Agent on or prior to the Initial
Funding Date, whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the Agents’ actual and
reasonable, documented, out-of-pocket costs and expenses of preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the reasonable, documented fees, expenses and disbursements of
counsel to the Agents in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
the Borrower; (c) all the actual costs and reasonable, documented, out-of-pocket
expenses of creating and perfecting Liens in favor of the Collateral Agent, for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent; (d) each of the Agent’s actual costs and reasonable documented,
out-of-pocket fees, expenses for, and disbursements of any of such Agent’s
auditors, accountants, consultants or appraisers whether internal or external,
and all reasonable, documented attorneys’ fees (including expenses and
disbursements of outside counsel) incurred by such Agent; (e) all the actual
costs and reasonable, documented, out-of-pocket expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Collateral Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (f) all other actual and reasonable, documented out-of-pocket costs
and expenses incurred by each Agent in connection with the syndication of the
Loans and Commitments and the negotiation, preparation and execution of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; provided, that such costs and
expenses shall not exceed $10,000 unless such syndication is in connection with
an increase in the Revolving Commitment; and (g) after the occurrence of a
Default or an Event of Default, all documented costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by any Agent and
the Lenders in enforcing any Obligations of or in collecting any payments due
from any Credit Party hereunder or under the other Credit Documents by reason of
such Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Limited Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
 
9.3. Indemnity.
 
(a) IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 9.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH OF CPS AND
THE BORROWER AGREES, SEVERALLY BUT NOT JOINTLY, TO DEFEND (SUBJECT TO
INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS, EACH AGENT
AND EACH LENDER, THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS,
DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH AGENT AND EACH LENDER (EACH,
AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED,
NEITHER CPS NOR THE BORROWER SHALL HAVE ANY OBLIGATION TO ANY INDEMNITEE
HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
NON-APPEALABLE ORDER OR JUDGMENT.  TO THE EXTENT THAT THE UNDERTAKINGS TO
DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 9.3 MAY BE
UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, CPS OR THE BORROWER, AS APPLICABLE, SHALL CONTRIBUTE THE MAXIMUM
PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE
PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES
OR ANY OF THEM.
 
(b) To the extent permitted by applicable law, neither CPS nor the Borrower
shall assert, and each of CPS and the Borrower hereby waives, any claim against
the Lenders, the Agents and their respective Affiliates, directors, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each of CPS and the Borrower hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
9.4. Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and its Affiliates each is
hereby authorized by the Borrower at any time or from time to time subject to
the consent of the Administrative Agent, without notice to the Borrower or to
any other Person (other than the Administrative Agent) except to the extent
required by applicable law, any such notice being hereby expressly waived to the
maximum extent under applicable law, and subject to any requirements or
limitations imposed by applicable law, to set off and to appropriate and to
apply any and all deposits (general or special, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts (in whatever currency)) and any other Indebtedness at any time
held or owing by such Lender to or for the credit or the account of the Borrower
(in whatever currency) against and on account of the obligations and liabilities
of the Borrower to such Lender arising hereunder or under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto or with any other Credit Document, irrespective of whether or
not (a) such Lender shall have made any demand hereunder, (b) the principal of
or the interest on the Loans or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.
 
9.5. Amendments and Waivers.
 
(a) Requisite Lenders’ Consent.  Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of each Credit Party that
is party thereto, the Administrative Agent and the Requisite Lenders.
 
(b) Affected Lenders’ Consent.  Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:
 
(i) extend the scheduled final maturity of any Loan or Revolving Loan Note;
 
(ii) waive, reduce or postpone any scheduled repayment;
 
(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) or
any fee payable hereunder;
 
(iv) extend the time for payment of any such interest or fees;
 
(v) reduce the principal amount of any Loan;
 
(vi) (A) amend the definition of “Borrowing Base” in a manner that increases the
Revolving Availability to the Borrower or (B) amend, modify, terminate or waive
any provision of this Section 9.5(b) or Section 9.5(c);
 
(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of the Administrative Agent and the Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Revolving Commitments and the Loans are included on the
Closing Date;
 
(viii) release all or substantially all of the Collateral, the Guarantor from
the Limited Guaranty, except as expressly provided in the Credit Documents; or
 
(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.
 
(c) Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
 
(i) increase the Revolving Commitment of any Lender without the consent of such
Lender;
 
(ii) amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension without the consent of the Lenders;
 
(iii) amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or
 
(iv) adversely affect the Controlled Account Bank, the Lockbox Account Bank, the
Backup Servicer or the Custodian without the consent of such affected party.
 
(d) Execution of Amendments, etc.  The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  The Administrative
Agent shall deliver, or shall cause to be delivered, copies of all such
amendments, modifications, waivers or consents to the Custodian, the Backup
Servicer and the Controlled Account Bank.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on a Credit Party in any case shall
entitle such Credit Party to any other or further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 9.5 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by a Credit
Party, upon such Credit Party.  Notwithstanding anything to the contrary
contained in this Section 9.5, if the Administrative Agent and the Credit
Parties shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case that is immaterial (as determined by the
Administrative Agent in its sole discretion), in any provision of the Credit
Documents, then the Administrative Agent (as applicable, and in its applicable
capacities thereunder as Administrative Agent or Collateral Agent) and the
Credit Parties shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent by the Requisite
Lenders if the same is not objected to in writing by the Requisite Lenders
within five (5) Business Days following receipt of notice thereof.
 
9.6. Successors and Assigns; Participations.
 
(a) Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders.  None of CPS’ nor
the Borrower’s rights or obligations hereunder nor any interest herein may be
assigned or delegated without the prior written consent of all Lenders.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitees under Section 9.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Lender Affiliates of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b) Register.  The Borrower, CPS, the Administrative Agent and the Lenders shall
deem and treat the Persons listed as “Lenders” in the Register as the holders
and owners of the corresponding Revolving Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Revolving
Commitment or Loan shall be effective, in each case, unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by the Administrative Agent and recorded in the
Register as provided in Section 9.6(e).  Prior to such recordation, all amounts
owed with respect to the applicable Revolving Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Revolving Commitments or Loans.
 
(c) Right to Assign.  Each Agent and each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its rights and obligations
under this Agreement, including, without limitation, all or a portion of its
Revolving Commitment or Loans owing to it or other Obligations:
 
(i) to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Borrower and
Administrative Agent; and
 
(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of the Administrative Agent; provided, each such assignment pursuant to this
Section shall be in an aggregate amount of not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and Administrative Agent or as
shall constitute the aggregate amount of the Revolving Commitments and Loans of
the assigning Lender).
 
(d) Mechanics.  The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent and, if the assignee is not a Lender Affiliate,
the Borrower an Assignment Agreement, together with such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent, but which shall not be less than
the withholding tax forms and other information such assignee would be required
to provide under this Agreement if it were a Lender hereunder.
 
(e) Rating Agencies.  Each of the Borrower and CPS agrees that the Lenders and
the Administrative Agent shall have the right to disclose the terms of this
Agreement and the transactions contemplated hereby to any Rating Agency.  In
addition, each of the Borrower and CPS agrees to provide, or cause to be
provided, to the Rating Agencies any information, books, records, financial
statements or other documents as reasonably requested by the Rating Agencies.
 
(f) Notice of Assignment.  Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, the Administrative Agent
shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to CPS and the Borrower and shall
maintain a copy of such Assignment Agreement.
 
(g) Representations and Warranties of Assignee.  Each assignee of any Lender,
upon executing and delivering an Assignment Agreement, represents and warrants
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Revolving Commitments
or Loans, as the case may be; (ii) it will make or invest in, as the case may
be, its Revolving Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Revolving
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 9.6, the disposition of such Revolving Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control); and (iii) such assignee does not own or control, or own or control any
Person owning or controlling, any trade debt or Indebtedness of CPS or the
Borrower other than the Obligations or any Capital Stock of CPS or the Borrower.
 
(h) Effect of Assignment.  Subject to the terms and conditions of this Section
9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Revolving Commitments shall be modified to reflect
the Revolving Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Revolving Loan Note hereunder, the assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Revolving Loan Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Revolving
Loan Notes, if so requested by the assignee and/or assigning Lender, to such
assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Revolving Commitments and/or outstanding Loans of the assignee
and/or the assigning Lender.
 
(i) Participations.  Each Lender shall have the right at any time to sell one or
more participations to any Person (other than CPS, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Revolving Commitments, Loans or
in any other Obligation; provided, however, that notwithstanding the foregoing,
no participations may be sold to any Person acquiring such participation with
the assets of, or for the benefit of, any employee benefit plan subject to Title
I of ERISA, any “plan” subject to Section 4975 of the Internal Revenue Code, or
any entity whose underlying assets include plan assets by reason of a plan’s
investment in such entity.  The holder of any such participation, other than a
Lender Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification, termination, waiver or
consent that would: (i) extend the final scheduled maturity of any Loan or
Revolving Loan Note in which such participant is participating, or reduce the
rate or extend the time of payment of interest or fees thereon or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that
an increase in any Revolving Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) result in the assignment or transfer by CPS or the
Borrower of any of its rights and obligations under this Agreement, (iii)
release all or substantially all of the Collateral under the Collateral
Documents, the Guarantor from the Limited Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating, (iv) otherwise be required of any
Lender under Section 9.5(b) or 9.5(c) hereof, (v) waive or declare an Event of
Default hereunder, (vi) result in any material change to the Eligibility
Criteria, or (vii) result in an adverse regulatory impact on any such
participant.  Each of CPS and the Borrower agrees that each participant shall be
entitled to the benefits of Sections 2.17 and 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (c)
of this Section 9.6; provided, (i) a participant shall not be entitled to
receive any greater payment under Section 2.17 and 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation, (ii) a participant that would be a Non-US Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
such participant complies with Section 2.18(d) and (e) as though it were a
Lender (by providing any documentation required thereby to the participating
lender).  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.4 as though it were a
Lender.  Notwithstanding any participation made hereunder (i) such selling
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the Borrower for the performance of
its obligations hereunder, and (iii) except as set forth above, the Credit
Parties, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Credit Parties relating to the Obligations and to
approve, without the consent of or consultation with any participant, any
amendment, modification or waiver of any provision of this Agreement; provided,
however, that during the occurrence and continuance of an Event of Default, the
participant (to the extent of its interest in any Loans) shall have the right to
exercise any remedies hereunder and vote any claims with respect to the Borrower
or the Loans in any bankrutpcy, insolvency or similar type of proceeding of the
Borrower.  Each Lender that sells a participation shall maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s participation (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any Revolving Commitments, Loans, or in any of its other Obligations) to any
Person except to the extent that such disclosure is necessary to establish that
such Revolving Commitment, Loan, or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or to the extent
reasonably necessary for Borrower or the Administrative Agent to comply with
their obligations under FATCA.  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(j) Certain Other Assignments.  In addition to any other assignment permitted
pursuant to this Section 9.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Revolving Loan Notes, if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, such Lender, as between the Borrower and the Lender,
shall not be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
 
(k) Fortress Affiliate Lenders. Notwithstanding anything to the contrary set
forth in this Section 9.6, each party hereto acknowledges and agrees that (a)
Fortress and/or its Lender Affiliates may, in its sole discretion, at any time,
and from time to time, in connection with any assignment to be made hereunder to
any Lender Affiliates of Fortress (each such Lender Affiliate, a “Fortress
Affiliate Lender”), (i) assign to any Fortress Affiliate Lender all or any
portion of Fortress’ or any Fortress Affiliate Lender’s Loans then existing
and/or Fortress’ or any such Fortress Affiliate Lender’s Revolving Commitments
then outstanding in such percentages or fixed dollar amounts as Fortress or any
such Fortress Affiliate Lender shall determine in their respective sole
discretion, and (ii) in furtherance of the foregoing, request the Borrower to,
and the Borrower shall, execute and deliver to Fortress or such Fortress
Affiliate Lender, as the case may be, any Revolving Loan Note (or replacement
therefor) requested pursuant to Section 2.4(b) to reflect such assignment and
(b) Fortress and one or more Fortress Affiliate Lenders may enter into
agreements by and among Fortress and such Fortress Affiliate Lenders and (if
applicable) the Administrative Agent with respect to such assignments,
including, without limitation, the ability to create a sequential pay feature
amongst Fortress and such Fortress Affiliate Lenders; provided that the terms of
any such agreements do not affect the terms of the Credit Documents (other than
the Assignment Agreement to the extent required to reflect such agreements) or
the Borrower’s rights or obligations under any Credit Document; provided,
further, that (1) the percentage or fixed dollar amount of such assignment is
set forth in the related Assignment Agreement, (2) the aggregate Revolving
Commitment amongst Fortress and such Fortress Affiliate Lenders immediately
following any such assignment remains unchanged from the aggregate Revolving
Commitments of Fortress and the Fortress Affiliate Lenders immediately prior to
such assignment and (3) no such assignment shall increase any of the Borrower’s
Obligations hereunder; and provided, further, that (x) any such Fortress
Affiliate Lender subject to any such assignment for any such percentage or fixed
dollar amount (whether such assignment is solely of the existing Loans or the
outstanding Revolving Commitments, or both) shall be a “Lender” for all purposes
hereunder, under the other Credit Documents subject, solely as among Fortress
and the Fortress Affiliate Lenders, to such restrictions set forth amongst
Fortress and any such Fortress Affiliate Lenders set forth in the related
Assignment Agreement (including the ability for any such assignee to not be
assigned any future funding obligations in respect of Revolving Commitments
other than to the extent of any repayments received by such assignee on the
principal balance of the assigned Loan (provided that such Assignment Agreement
shall also provide that the relevant assignor expressly retains any such future
funding obligations beyond principal repayments to such assignee on the
principal balance of such assigned Loan)) and (y) following any such assignment
of solely an existing Loan, (1) such assignee’s “Revolving Exposure” for
purposes of clause (a) of such definition shall be deemed equal to the
outstanding amount of such Loan as of the date of such assignment and (2) the
related assignor’s Revolving Exposure for purposes of clause (a) of such
definition shall be reduced by the amount of such Loan as of the date of such
assignment.
 
9.7. Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
9.8. Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of the Borrower set forth in Sections 2.15, 2.16, 9.2, 9.3, 9.4
and 9.10 shall survive the payment of the Loans and the termination hereof.
 
9.9. No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
 
9.10. Marshalling; Payments Set Aside.  Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of the Borrower or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any Credit Party makes a payment or payments to the Administrative
Agent or the Lenders (or to the Administrative Agent, on behalf of the Lenders),
or the Administrative Agent, the Collateral Agent or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
9.11. Severability.  In case any provision or obligation hereunder or any
Revolving Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
9.12. Headings.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
9.13. APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.
 
9.14. CONSENT TO JURISDICTION.
 
(a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST                                                                                                CPS
OR THE BORROWER ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH OF CPS AND THE BORROWER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1(q) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER CPS OR THE BORROWER, AS APPLICABLE, IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT AGENTS AND THE LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST CPS OR THE BORROWER, AS APPLICABLE, IN THE COURTS OF ANY
OTHER JURISDICTION.
 
(b) EACH OF CPS AND THE BORROWER HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT
AS SPECIFIED IN SECTION 9.1, AND HEREBY APPOINTS CT CORPORATION SYSTEM, 111 8TH
AVENUE, NEW YORK, NEW YORK 10011, AS ITS AGENT TO RECEIVE SUCH SERVICE OF
PROCESS.  ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST CPS OR THE BORROWER, AS
APPLICABLE, IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID,
MAILED AS PROVIDED ABOVE.  IN THE EVENT CT CORPORATION SYSTEM. SHALL NOT BE ABLE
TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND IF CPS OR THE BORROWER, AS
APPLICABLE, SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH CREDIT PARTY
SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR
SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.14
ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS CPS’ OR THE BORROWER’S, AS
APPLICABLE, AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THE BORROWER’S BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR
PROCEEDING.
 
9.15. WAIVER OF JURY TRIAL.  EACH OF CPS AND THE BORROWER HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN IT RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH OF CPS AND THE BORROWER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
IT HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
IT WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH OF
CPS AND THE BORROWER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
9.16. Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.
 
9.17. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic image scan transmission (e.g., “PDF”
or “tif” via email) shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
9.18. Effectiveness.  This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by the
Borrower and the Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.
 
9.19. Money Control Act.  Each Lender and the Administrative Agent (for itself
and not on behalf of the Lenders) hereby notifies CPS and the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies CPS and the Borrower, which information
includes the name and address of each of CPS and the Borrower and other
information that will allow the Lenders or the Administrative Agent, as
applicable, to identify CPS and the Borrower in accordance with the Act.
 
9.20. Prior Agreements.  This Agreement and the other Credit Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Credit Documents and unless specifically set forth
in a writing contemporaneous herewith the terms, conditions and provisions of
any and all such prior agreements do not survive execution of this Agreement.
 
9.21. Third Party Beneficiaries.  The Backup Servicer, the Custodian, the
Controlled Account Bank and the Lockbox Account Bank shall be express third
party beneficiaries of the provisions of Section 2.11(a), Section 2.13(a) and
Section 2.13(j).
 
9.22. [Reserved].
 
9.23. Confidentiality.  Each Credit Party agrees that the terms included in this
Agreement and disclosed in connection with the consummation of the transactions
contemplated hereby shall be kept strictly confidential, shall not be reproduced
or disclosed (except as required by law, including, without limitation, the
filing requirements of the Exchange Act), and shall not be used by either Credit
Party other than in connection with the transaction described herein except with
the prior written consent of the Administrative Agent; provided, however, that
the Administrative Agent hereby consents to each Credit Party’s disclosure of
(i) this Agreement to its respective officers, directors, employees, attorneys,
accountants, agents and advisors who are directly involved in the implementation
of the terms and conditions of this Agreement to the extent such persons agree
to hold the same in confidence, (ii) this Agreement, to any rating agency in
connection with the rating of this Facility pursuant to Section 5.17, (iii) this
Agreement as required by applicable law or compulsory legal process (in which
case each Credit Party agrees to inform the Administrative Agent promptly
thereof) and (iv) the terms of this Agreement upon and after its filing by CPS
in accordance with the Exchange Act.
 


 


[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
PAGE SIX FUNDING LLC
By: /s/ Denesh
Bhaewani                                                                           
Name:  Denesh Bharwani
Title: Vice President
 
 
CONSUMER PORTFOLIO SERVICES, INC.
By: /s/ Jeffrey P.
Fritz                                                                           
Name: Jeffrey P. Fritz
Title: Executive Vice President
 
 
FORTRESS CREDIT CO LLC,
as Administrative Agent, Collateral Agent and Lender
 
 
By: /s/ Jason
Meyer                                                                           
Name: Jason Meyer
Title: Authorized Signatory
 
   



 